Exhibit 10.1
 
Amended and Restated Credit Agreement
Dated as of January 31, 2011
among
The J. M. Smucker Company
Smucker Foods of Canada Corp.,
The Guarantors from time to time parties hereto,
the Lenders from time to time parties hereto,
and
Bank of Montreal,
as Administrative Agent
 
BMO Capital Markets and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Joint Lead Arrangers and Joint Book Runners
Bank of America, N.A.,
as Syndication Agent
and
PNC Bank, National Association
JPMorgan Chase Bank, N.A.
Fifth Third Bank,
as Documentation Agents

 



--------------------------------------------------------------------------------



 



Table of Contents

          Section   Heading   Page

         
Section 1. The Credit Facilities
    1  
 
       
Section 1.1. Revolving Credit Commitments
    1  
Section 1.2. Increase in Revolving Credit Commitments
    2  
Section 1.3. Letters of Credit
    2  
Section 1.4. Applicable Interest Rates
    6  
Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans
    10  
Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest Rates
    10  
Section 1.7. Swing Loans
    13  
Section 1.8. Maturity of Loans
    14  
Section 1.9. Prepayments
    14  
Section 1.10. Default Rate
    16  
Section 1.11. Evidence of Indebtedness
    16  
Section 1.12. Funding Indemnity
    17  
Section 1.13. Commitment Terminations
    18  
Section 1.14. Substitution of Lenders
    18  
Section 1.15. Defaulting Lenders
    19  
 
       
Section 2. Fees
    19  
 
       
Section 2.1. Fees
    19  
 
       
Section 3. Place and Application of Payments
    20  
 
       
Section 3.1. Place and Application of Payments
    20  
 
       
Section 4. Guaranties
    22  
 
       
Section 4.1. Guaranties
    22  
Section 4.2. Further Assurances
    22  
 
       
Section 5. Definitions; Interpretation
    22  
 
       
Section 5.1. Definitions
    22  
Section 5.2. Interpretation
    39  
Section 5.3. Change in Accounting Principles
    40  
 
       
Section 6. Representations and Warranties
    40  
 
       
Section 6.1. Organization and Qualification
    40  
Section 6.2. Subsidiaries
    40  
Section 6.3. Authority and Validity of Obligations
    41  
Section 6.4. Use of Proceeds; Margin Stock
    41  
Section 6.5. Financial Reports
    41  

 



--------------------------------------------------------------------------------



 



          Section   Heading   Page

         
Section 6.6. No Material Adverse Change
    42  
Section 6.7. Full Disclosure
    42  
Section 6.8. Trademarks, Franchises, and Licenses
    42  
Section 6.9. Governmental Authority and Licensing
    42  
Section 6.10. Good Title
    42  
Section 6.11. Litigation and Other Controversies
    43  
Section 6.12. Taxes
    43  
Section 6.13. Approvals
    43  
Section 6.14. Investment Company
    43  
Section 6.15. Benefit Plans
    43  
Section 6.16. Compliance with Laws
    44  
Section 6.17. OFAC
    45  
Section 6.18. Other Agreements
    45  
Section 6.19. Solvency
    45  
Section 6.20. No Default
    46  
 
       
Section 7. Conditions Precedent
    46  
 
       
Section 7.1. All Credit Events
    46  
Section 7.2. Conditions to Effectiveness
    46  
 
       
Section 8. Covenants
    48  
 
       
Section 8.1. Maintenance of Business
    49  
Section 8.2. Maintenance of Properties
    49  
Section 8.3. Taxes and Assessments
    49  
Section 8.4. Insurance
    49  
Section 8.5. Financial Reports
    49  
Section 8.6. Inspection
    51  
Section 8.7. Borrowings and Guaranties
    51  
Section 8.8. Liens
    52  
Section 8.9. Acquisitions; Intercompany Investments, Loans and Advances
    53  
Section 8.10. Mergers, Consolidations and Sales
    54  
Section 8.11. Dividends and Certain Other Restricted Payments
    55  
Section 8.12. Benefit Plans
    55  
Section 8.13. Compliance with Laws
    57  
Section 8.14. Compliance with OFAC Sanctions Programs
    57  
Section 8.15. Burdensome Contracts With Affiliates
    57  
Section 8.16. No Changes in Fiscal Year
    58  
Section 8.17. Change in the Nature of Business
    58  
Section 8.18. Use of Proceeds
    58  
Section 8.19. No Restrictions
    58  
Section 8.20. Financial Covenants
    59  
Section 8.21. Other Covenants
    59  

-ii-



--------------------------------------------------------------------------------



 



          Section   Heading   Page

         
Section 9. Events of Default and Remedies
    59  
 
       
Section 9.1. Events of Default
    59  
Section 9.2. Non-Bankruptcy Defaults
    61  
Section 9.3. Bankruptcy Defaults
    61  
Section 9.4. Collateral for Undrawn Letters of Credit
    62  
Section 9.5. Notice of Default
    63  
 
       
Section 10. Change in Circumstances
    63  
 
       
Section 10.1. Change of Law
    63  
Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR or CDOR Fixed Rate
    63  
Section 10.3. Increased Cost and Reduced Return
    64  
Section 10.4. Lending Offices
    65  
Section 10.5. Discretion of Lender as to Manner of Funding
    65  
 
       
Section 11. The Administrative Agent
    66  
 
       
Section 11.1. Appointment and Authorization of Administrative Agent
    66  
Section 11.2. Administrative Agent and its Affiliates
    66  
Section 11.3. Action by Administrative Agent
    66  
Section 11.4. Consultation with Experts
    67  
Section 11.5. Liability of Administrative Agent; Credit Decision
    67  
Section 11.6. Indemnity
    67  
Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent
    68  
Section 11.8. L/C Issuer and Swing Line Lender
    68  
Section 11.9. Designation of Additional Agents
    69  
Section 11.10. The Intercreditor Agreement
    69  
 
       
Section 12. The Guarantees
    69  
 
       
Section 12.1. The Guarantees
    69  
Section 12.2. Guarantee Unconditional
    70  
Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances
    71  
Section 12.4. Subrogation
    71  
Section 12.5. Waivers
    72  
Section 12.6. Limit on Recovery
    72  
Section 12.7. Stay of Acceleration
    72  
Section 12.8. Benefit to Guarantors
    72  
Section 12.9. Guarantor Covenants
    72  
 
       
Section 13. Miscellaneous
    72  
 
       
Section 13.1. Withholding Taxes
    72  
Section 13.2. No Waiver, Cumulative Remedies
    74  
Section 13.3. Non-Business Days
    74  

-iii-



--------------------------------------------------------------------------------



 



          Section   Heading   Page

         
Section 13.4. Documentary Taxes
    74  
Section 13.5. Survival of Representations
    74  
Section 13.6. Survival of Indemnities
    74  
Section 13.7. Sharing of Set-Off
    75  
Section 13.8. Notices
    75  
Section 13.9. Counterparts
    76  
Section 13.10. Successors and Assigns
    76  
Section 13.11. Participants
    76  
Section 13.12. Assignments
    76  
Section 13.13. Amendments
    79  
Section 13.14. Headings
    79  
Section 13.15. Costs and Expenses; Indemnification
    79  
Section 13.16. Set-off
    80  
Section 13.17. Entire Agreement
    81  
Section 13.18. Governing Law
    81  
Section 13.19. Severability of Provisions
    81  
Section 13.20. Excess Interest
    81  
Section 13.21. Construction
    82  
Section 13.22. Lender’s and L/C Issuer’s Obligations Several
    83  
Section 13.23. Currency
    83  
Section 13.24. Submission to Jurisdiction; Waiver of Jury Trial
    83  
Section 13.25. USA Patriot Act
    83  
Section 13.26. Confidentiality
    83  
Section 13.27. Amendment and Restatement
    84  
Section 13.28. No Fiduciary Duty
    84  
 
       
Signature Page
    S-1  

         
Exhibit A
  —   Notice of Payment Request
Exhibit B
  —   Notice of Borrowing
Exhibit C
  —   Notice of Continuation/Conversion
Exhibit D-1
  —   Revolving Note
Exhibit D-2
  —   Swing Note
Exhibit E
  —   Compliance Certificate
Exhibit F
  —   Additional Guarantor Supplement
Exhibit G
  —   Assignment and Acceptance
Exhibit H
  —   Commitment Amount Increase Request
Schedule 1
  —   Commitments
Schedule 6.2
  —   Subsidiaries
Schedule 6.15(b)
  —   Canadian Benefit Plans and Canadian Pension Plans
Schedule 8.7
  —   Existing Indebtedness and Guaranties

-iv-



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement
     This Amended and Restated Credit Agreement is entered into as of
January 31, 2011, by and among The J. M. Smucker Company, an Ohio corporation
(the “U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower” and, together with the U.S.
Borrower, individually a “Borrower” and together the “Borrowers”), the direct
and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and Bank of Montreal, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent as provided
herein. All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.
Preliminary Statement
     The Borrowers, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of October 29, 2009, as amended (the “Original
Credit Agreement”) pursuant to which the Lenders have agreed to extend certain
credit facilities to the Borrowers on the terms and conditions contained in the
Original Credit Agreement. The Borrowers and the Lenders have agreed to modify
certain terms of the Original Credit Agreement and, for the sake of clarity and
convenience, have agreed to amend and restate the Original Credit Agreement in
its entirety on the terms and conditions set forth herein.
     Now, Therefore, in consideration of the mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree that the Original
Credit Agreement and all schedules and exhibits thereto are hereby amended and
restated in their entirety as follows:
Section 1. The Credit Facilities.
     Section 1.1. Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively for all
the Lenders the “Revolving Loans”) in U.S. Dollars to the U.S. Borrower and in
Canadian Dollars to the Canadian Borrower from time to time on a revolving basis
in an aggregate outstanding Original Dollar Amount up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Revolving Credit Termination Date. The sum of
the aggregate Original Dollar Amount of Revolving Loans, the aggregate Original
Dollar Amount of Swing Loans, and the aggregate U.S. Dollar Equivalent of all
L/C Obligations at any time outstanding shall not exceed the Revolving Credit
Commitments in effect at such time. Each Borrowing of Revolving Loans shall be
made ratably by the Lenders in proportion to their respective Revolver
Percentages. As provided in Section 1.6(a) hereof, the U.S. Borrower may elect
that each Borrowing of Revolving Loans be either U.S. Base Rate Loans or
Eurodollar Loans and the Canadian Borrower may elect that each Borrowing of
Revolving Loans be either CAD Base Rate Loans or CAD CDOR Loans. Revolving Loans
may be repaid and the principal

 



--------------------------------------------------------------------------------



 



amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.
     Section 1.2. Increase in Revolving Credit Commitments. The Borrowers may,
on any Business Day prior to the Revolving Credit Termination Date, increase the
aggregate amount of the Revolving Credit Commitments by delivering a Commitment
Amount Increase Request substantially in the form attached hereto as Exhibit H
or in such other form acceptable to the Administrative Agent at least five
(5) Business Days prior to the desired effective date of such increase (the
“Commitment Amount Increase”) identifying an additional Lender (or additional
Revolving Credit Commitments for existing Lender(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (a) any increase of the aggregate amount
of the Revolving Credit Commitments to an amount in excess of $800,000,000 will
require the approval of the Required Lenders, (b) any increase of the aggregate
amount of the Revolving Credit Commitments shall be in an amount not less than
$25,000,000, (c) no Event of Default shall have occurred and be continuing at
the time of the request or on the effective date of the Commitment Amount
Increase, (d) all representations and warranties contained in Section 6 hereof
shall be true and correct in all material respects at the effective date of such
Commitment Amount Increase, and (e) the Administrative Agent’s consent (which
shall not be unreasonably withheld) shall be required for any increase in the
amount of an existing Lender’s Revolving Credit Commitment or the addition of a
new Lender. The effective date of the Commitment Amount Increase shall be agreed
upon by the Borrowers and the Administrative Agent. Upon the effectiveness
thereof, the new Lender(s) (or, if applicable, existing Lender(s)) shall advance
Revolving Loans in an amount sufficient such that after giving effect to its
advance each Lender shall have outstanding its Revolver Percentage of Revolving
Loans. It shall be a condition to such effectiveness that (i) if any Eurodollar
Loans or CAD CDOR Loans are outstanding under the Revolving Credit on the date
of such effectiveness, such Eurodollar Loans or CAD CDOR Loans shall be deemed
to be prepaid on such date and the Borrowers shall pay any amounts owing to the
Lenders pursuant to Section 1.12 hereof and (ii) the Borrowers shall not have
terminated any portion of the Revolving Credit Commitments pursuant to
Section 1.13 hereof. The Borrower agrees to pay any reasonable expenses of the
Administrative Agent relating to any Commitment Amount Increase. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment and no Lender’s Revolving Credit Commitment
shall be increased without its consent thereto, and each Lender may at its
option, unconditionally and without cause, decline to increase its Revolving
Credit Commitment.
     Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, each Borrower may request
from the L/C Issuer standby and commercial letters of credit (each a “Letter of
Credit”) for the account of each Borrower or for the account of a Borrower and
one or more of its Subsidiaries in U.S. Dollars or Canadian Dollars in the U.S.
Dollar Equivalent of an aggregate undrawn face amount up to the L/C Sublimit.
Each Letter of Credit shall be issued by the L/C Issuer, but each Lender shall
be obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage
of the amount of each drawing thereunder to the extent not reimbursed by the
Borrowers and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

-2-



--------------------------------------------------------------------------------



 



     (b) Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of either Borrower, issue one or more
Letters of Credit in U.S. Dollars for the account of the U.S. Borrower and its
Subsidiaries or Canadian Dollars for the account of the Canadian Borrower and
its Subsidiaries, in a form satisfactory to the L/C Issuer, with expiration
dates no later than the earlier of 12 months from the date of issuance (or which
are cancelable not later than 12 months from the date of issuance and each
renewal) or thirty (30) days prior to the Revolving Credit Termination Date, in
an aggregate face amount as set forth above, upon the receipt of an application
duly executed by such Borrower and, if such Letter of Credit is for the account
of one of its Subsidiaries, such Subsidiary for the relevant Letter of Credit in
the form then customarily prescribed by the L/C Issuer for the Letter of Credit
requested (each an “Application”). Notwithstanding anything contained in any
Application to the contrary: (i) the Borrowers shall pay fees in connection with
each Letter of Credit as set forth in Section 2.1 hereof, (ii) except as
otherwise provided in Section 1.9 or Section 1.15 hereof, unless an Event of
Default exists, the L/C Issuer will not call for the funding by any Borrower of
any amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
obligation of the Borrower for whose account such Letter of Credit was issued to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the relevant Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum (x) if such Letter of Credit is
denominated in U.S. Dollars, equal to the sum of the U.S. Base Rate from time to
time in effect (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed) plus the Applicable Margin for
U.S. Base Rate Loans, and (y) if such Letter of Credit is denominated in
Canadian Dollars, equal to the sum of the CAD Base Rate from time to time in
effect (computed on the basis of a year of 365 or 366 days, as the case may be,
and the actual number of days elapsed) plus the Applicable Margin for CAD Base
Rate Loans. If the L/C Issuer issues any Letter of Credit with an expiration
date that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless the Administrative Agent or the Required Lenders instruct the L/C Issuer
otherwise, the L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date: (i) the expiration date of such Letter of Credit if so extended would be
after the Revolving Credit Termination Date, (ii) the Revolving Credit
Commitments have been terminated, or (iii) an Event of Default exists and either
the Administrative Agent or the Required Lenders (with notice to the
Administrative Agent) have given the L/C Issuer instructions not to so permit
the extension of the expiration date of such Letter of Credit. The L/C Issuer
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower for whose
account such Letter of Credit was issued subject to the conditions of Section 7
hereof and the other terms of this Section 1.3. Notwithstanding anything
contained herein to the contrary, the L/C Issuer shall be under no obligation to
issue, extend or amend any Letter of Credit if a default of any Lender’s
obligations to fund under Section 1.3(c) exists or any Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into arrangements
with the Borrowers or such Lender satisfactory to the L/C Issuer to eliminate
the L/C Issuer’s risk with respect to such Lender.

-3-



--------------------------------------------------------------------------------



 



     (c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of the Borrowers to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation") shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 1:00 p.m. (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:00 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower for whose account
such Letter of Credit was issued after 11:00 a.m. (Chicago time) on the date
when such drawing is to be paid, by no later than 1:00 p.m. (Chicago time) on
the following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois, or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds). If a Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.
     (d) Obligations Absolute. Each Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, any Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the relevant Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused by the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the L/C Issuer (as finally determined by a court of
competent jurisdiction), the L/C Issuer shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in

-4-



--------------------------------------------------------------------------------



 



substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     (e) The Participating Interests. Each Lender (other than the Lender acting
as L/C Issuer in issuing the relevant Letter of Credit), by its acceptance
hereof, severally agrees to purchase from the L/C Issuer, and the L/C Issuer
hereby agrees to sell to each such Lender (a “Participating Lender"), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by a Borrower
to pay any Reimbursement Obligation at the time required on the date the related
drawing is to be paid, as set forth in Section 1.3(c) above, or if the L/C
Issuer is required at any time to return to a Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A hereto from
the L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 2:00 p.m. (Chicago time), or not later than 2:00
p.m. (Chicago time) the following Business Day, if such certificate is received
after such time, pay to the Administrative Agent for the account of the L/C
Issuer an amount equal to such Participating Lender’s Revolver Percentage of
such unpaid or recaptured Reimbursement Obligation together with interest on
such amount accrued from the date the related payment was made by the L/C Issuer
to the date of such payment by such Participating Lender at a rate per annum
equal to: (i) from the date the related payment was made by the L/C Issuer to
the date two (2) Business Days after payment by such Participating Lender is due
hereunder, (x) if such Letter of Credit is denominated in U.S. Dollars, the
Federal Funds Rate for each such day, and (y) if such Letter of Credit is
denominated in Canadian Dollars, the cost to the Administrative Agent of funding
such amount, and (ii) from the date two (2) Business Days after the date such
payment is due from such Participating Lender to the date such payment is made
by such Participating Lender, (x) if such Letter of Credit is denominated in
U.S. Dollars, the U.S. Base Rate in effect for each such day, and (y) if such
Letter of Credit is denominated in Canadian Dollars, the CAD Base Rate in effect
for each such day. Each such Participating Lender shall thereafter be entitled
to receive its Revolver Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the L/C
Issuer retaining its Revolver Percentage thereof as a Lender hereunder. The
several obligations of the Participating Lenders to the L/C Issuer under this
Section 1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against any Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Revolving Credit Commitment of any Lender,
and each payment by a Participating Lender under this Section 1.3 shall be made
without any offset, abatement, withholding or reduction whatsoever.

-5-



--------------------------------------------------------------------------------



 



     (f) Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.3(f) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
     (g) Manner of Requesting a Letter of Credit. Each Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit for its account,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by such Borrower and, in the case of an
extension or amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form acceptable to the Administrative Agent and
the L/C Issuer, in each case, together with the fees called for by this
Agreement. The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice (and the L/C Issuer shall be
entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.
     (h) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent and the
successor L/C Issuer. The Administrative Agent shall notify the Lenders of any
such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced L/C Issuer. From and after the effective date of any
such replacement (i) the successor L/C Issuer shall have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “L/C
Issuer “ shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of a L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
     Section 1.4. Applicable Interest Rates. (a) U.S. Base Rate Loans. Each U.S.
Base Rate Loan made or maintained by a Lender shall bear interest (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the U.S. Base Rate from time to time in effect,
payable by the relevant Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise), provided that interest shall not accrue
on any Loan (or portion thereof) for the day such Loan (or portion) is paid as
provided in Section 3.1.

-6-



--------------------------------------------------------------------------------



 



     “U.S. Base Rate” means, for any day, the rate per annum equal to the
greatest of: (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the U.S. Base Rate resulting from a
change in said prime commercial rate to be effective as of the date of the
relevant change in said prime commercial rate (it being acknowledged and agreed
that such rate may not be the Administrative Agent’s best or lowest rate),
(b) the sum of (i) the rate determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the next higher 1/100 of 1%) of the
rates per annum quoted to the Administrative Agent at approximately 10:00 a.m.
(Chicago time) (or as soon thereafter as is practicable) on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day) by
two or more Federal funds brokers selected by the Administrative Agent for sale
to the Administrative Agent at face value of Federal funds in the secondary
market in an amount equal or comparable to the principal amount for which such
rate is being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for
such day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month interest period which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.
     (b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a U.S. Base Rate Loan, until maturity (whether by acceleration
or otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the relevant
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise), provided that interest shall not accrue on any Loan (or portion
thereof) for the day such Loan (or portion) is paid as provided in Section 3.1.
     “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per
annum determined in accordance with the following formula:

          Adjusted LIBOR   =   LIBOR                   1 - Eurodollar Reserve
Percentage

     “Eurodollar Reserve Percentage” means the maximum reserve percentage,
expressed as a decimal, at which reserves (including, without limitation, any
emergency, marginal, special, and supplemental reserves) are imposed by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation
D (or any successor thereto), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto. For purposes of this definition, the relevant Loans shall
be deemed to be “eurocurrency liabilities” as defined in Regulation D without
benefit or credit for any prorations, exemptions or offsets

-7-



--------------------------------------------------------------------------------



 



under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.
     “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.
     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the LIBOR01 Page as of 11:00 a.m. (London,
England time) on the day two (2) Business Days before the commencement of such
Interest Period.
     “LIBOR01 Page” means the display designated as “LIBOR01 Page” on the
Reuters Service (or such other page as may replace the LIBOR01 Page on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits).
     (c) CAD Base Rate Loans. Each CAD Base Rate Loan made or maintained by a
Lender shall bear interest (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced, or created by conversion from a CAD
CDOR, until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the CAD Base Rate from time to
time in effect, payable by the relevant Borrower on each Interest Payment Date
and at maturity (whether by acceleration or otherwise), provided that interest
shall not accrue on any Loan (or portion thereof) for the day such Loan (or
portion) is paid as provided in Section 3.1.
     “CAD Base Rate” means, for any day, the greater of (i) the per annum rate
of interest announced from time to time by the Administrative Agent as its
reference rate then in effect for determining rates of interest on Canadian
Dollar Loans to its customers in Canada and designated as its prime rate; and
(ii) the 30 day CAD Fixed Rate plus one percent (1%) per annum. Each change in
the CAD Base Rate shall be effective immediately from and after such change.
     (d) CAD CDOR Loans. Each CAD CDOR Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 365/366 days and actual days elapsed) on the unpaid principal
amount thereof from the date such

-8-



--------------------------------------------------------------------------------



 



Loan is advanced or continued, or created by conversion from a CAD Base Rate
Loan, until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the CAD Fixed Rate applicable for
such Interest Period, payable by the relevant Borrower on each Interest Payment
Date and at maturity (whether by acceleration or otherwise), provided that
interest shall not accrue on any Loan (or portion thereof) for the day such Loan
(or portion) is paid as provided in Section 3.1.
     “CAD Fixed Rate” shall mean, with respect to a CAD CDOR Loan, for any
Interest Period, the rate per annum determined by the Administrative Agent by
reference to the average of the rates displayed on the “Reuters Screen CDOR
Page” (as defined in the International Swap Dealer Association, Inc.
definitions, as amended from time to time), or such other page as may replace
such page on such screen for the purpose of displaying Canadian interbank bid
rates for Canadian Dollar bankers’ acceptances) applicable to Canadian Dollar
bankers’ acceptances (on a three hundred sixty-five (365) day basis) with a term
comparable to such Interest Period as of 10:00 A.M. (Eastern time) on the first
day of such Interest Period (as adjusted by the Administrative Agent after
10:00 A.M. (Eastern time) to reflect any error in a posted rate or in the posted
average annual rate of interest). If, for any reason, the rates on the Reuters
Screen CDOR Page are unavailable, then CAD Fixed Rate means the rate of interest
determined by the Administrative Agent that is equal to the rate (rounded
upwards to the nearest basis point) quoted by the Canadian Reference Bank as its
discount rate for purchase of Canadian Dollar bankers’ acceptances in an amount
substantially equal to such CAD CDOR Loan with a term comparable to such
Interest Period as of 10:00 A.M. (Eastern time). No adjustment shall be made to
account for the difference between the number of days in a year on which the
rates referred to in this definition are based and the number of days in a year
on the basis of which interest is calculated in this Agreement.
     (e) Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder based on the foregoing, and its determination thereof shall be
conclusive and binding except in the case of manifest error. The Original Dollar
Amount of each Loan denominated in Canadian Dollars shall be determined or
redetermined, as applicable, (i) in the case of CAD CDOR Loans, effective as of
the first day of each Interest Period applicable to such Loan, and (ii) in the
case of CAD Base Rate Loans, effective as of the last day of each calendar
month.
     (f) Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a three
hundred sixty (360) day year or any other period of time less than a calendar
year) are equivalent to the rates so determined multiplied by the actual number
of days in the applicable calendar year and divided by three hundred sixty
(360) or such other period of time, respectively.
     (g) Adjustments. If, as a result of any restatement of or other adjustment
to the financial statements of the U.S. Borrower or for any other reason, the
U.S. Borrower or the Lenders determine that (i) the Total Leverage Ratio as
calculated by the U.S. Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Total Leverage Ratio would

-9-



--------------------------------------------------------------------------------



 



have resulted in higher pricing for such period, the U.S. Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the U.S. Borrower under the Bankruptcy Code
of the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest that should have been paid for such period over the amount of
interest actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent or any Lender, as the case may be, under
Section 1.10 or under Section 9.
     Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of U.S. Base Rate Loans shall be in an amount not less than $1,000,000
or such greater amount which is an integral multiple of $100,000. Each Borrowing
of CAD Base Rate Loans shall be in an amount not less than CAD$1,000,000 or such
greater amount which is an integral multiple of CAD$100,000. Each Borrowing of
CAD CDOR Loans shall be in an amount not less than CAD$1,000,000 or such greater
amount which is an integral multiple of $1,000,000. Each Borrowing of Eurodollar
Loans advanced, continued or converted shall be in an amount equal to $1,000,000
or such greater amount which is an integral multiple of $1,000,000. Without the
Administrative Agent’s consent, there shall not be more than ten (10) Borrowings
of Eurodollar Loans outstanding hereunder and ten (10) Borrowings of CAD CDOR
Loans.
     Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower requesting a
Borrowing of Loans shall give notice to the Administrative Agent by no later
than 10:00 a.m. (Chicago time): (i) at least three (3) Business Days before the
date on which such Borrower requests the Lenders to advance a Borrowing of
Eurodollar Loans (ii) on the date such Borrower requests the Lenders to advance
a Borrowing of U.S. Base Rate Loans or CAD Base Rate Loans, and (iii) at least
three (3) Business Days before the date on which such Borrower requests the
Lenders to advance a Borrowing of CAD CDOR Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing. Thereafter, subject to the terms and conditions
hereof, the relevant Borrower may from time to time elect to change or continue
the type of interest rate borne by each Borrowing obtained by it hereunder or,
subject to the minimum amount requirement for each outstanding Borrowing set
forth in Section 1.5 hereof, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, such Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into U.S. Base Rate
Loans, (ii) if such Borrowing is of U.S. Base Rate Loans, on any Business Day,
such Borrower may convert all or part of such Borrowing into Eurodollar Loans
for an Interest Period or Interest Periods specified by such Borrower, (iii) if
such Borrowing is of CAD Base Rate Loans, on any Business Day, such Borrower may
convert all or part of such Borrowing into CAD CDOR Loans for an Interest Period
or Interest Periods specified by such Borrower, and (iv) if such Borrowing is of
CAD CDOR Loans, on the last day of the Interest Period applicable thereto, such
Borrower may continue part or all of such Borrowing as CAD CDOR Loans or convert
part or all of such Borrowing into CAD Base Rate Loans. The Borrowers shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing to the Administrative Agent by telephone,

-10-



--------------------------------------------------------------------------------



 



telecopy, or other telecommunication device acceptable to the Administrative
Agent (which notice shall be irrevocable once given and, if by telephone, shall
be promptly confirmed in writing), substantially in the form attached hereto as
Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of U.S. Base Rate Loans into Eurodollar Loans must be given by no
later than 10:00 a.m. (Chicago time) at least three (3) Business Days before the
date of the requested continuation or conversion. Notice of the continuation of
a Borrowing of CAD CDOR Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of CAD Base Rate Loans into CAD CDOR
Loans must be given by no later than 10:00 a.m. (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. Upon
written notice to the Borrowers by the Administrative Agent or the Required
Lenders (or, in the case of an Event of Default under Section 9.1(j) or 9.1(k)
hereof with respect to any Borrower, without notice), no Borrowing of Eurodollar
Loans or CAD CDOR Loans shall be advanced, continued, or created by conversion
if any Event of Default then exists. Each Borrower agrees that the
Administrative Agent may rely on any such telephonic, telecopy, or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in good faith reliance thereon.
     (b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from a Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to such Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination and, if such Borrowing is denominated in Canadian Dollars, shall
give notice by such means to the Borrowers and each Lender of the Original
Dollar Amount thereof.
     (c) Borrower’s Failure to Notify. If the U.S. Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.6(a) and such Borrowing is not prepaid in accordance with Section
1.9(a), such Borrowing shall automatically be converted into a Borrowing of U.S.
Base Rate Loans. If the Canadian Borrower fails to give notice pursuant to
Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of CAD CDOR Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) and
such Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing
shall automatically be converted into a Borrowing of CAD Base Rate Loans. In the
event a Borrower fails to give notice pursuant to Section 1.6(a) above of a
Borrowing equal to

-11-



--------------------------------------------------------------------------------



 



the amount of a Reimbursement Obligation owed by it and has not notified the
Administrative Agent by 12:00 noon (Chicago time) on the day such Reimbursement
Obligation becomes due that it intends to repay such Reimbursement Obligation
through funds not borrowed under this Agreement, such Borrower shall be deemed
to have requested (i) in the case of the U.S. Borrower, a Borrowing of U.S. Base
Rate Loans under the Revolving Credit (or, at the option of the Swing Line
Lender, under the Swing Line) on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due, and (ii) in the case of the Canadian Borrower, a Borrowing
of CAD Base Rate Loans under the Revolving Credit (or, at the option of the
Swing Line Lender, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due.
     (d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative Agent
shall designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the relevant Borrower at the Administrative Agent’s
principal office in Chicago, Illinois in the case of Borrowings denominated in
U.S. Dollars or Toronto, Ontario, Canada in the case of Borrowings denominated
in Canadian Dollars (or in each case at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of such Borrower’s Designated Disbursement Account or as
the relevant Borrower and the Administrative Agent may otherwise agree.
     (e) Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of U.S. Base Rate Loans, by 1:00 p.m. (Chicago time) on) the
date on which such Lender is scheduled to make payment to the Administrative
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the relevant Borrower the proceeds of the Loan to
be made by such Lender and, if any Lender has not in fact made such payment to
the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the relevant Borrower
attributable to such Lender together with interest thereon in respect of each
day during the period commencing on the date such amount was made available to
the relevant Borrower and ending on (but excluding) the date such Lender pays
such amount to the Administrative Agent at a rate per annum equal to: (i) from
the date the related advance was made by the Administrative Agent to the date
two (2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day or, in the case of a Loan denominated in Canadian
Dollars, the cost to the Administrative Agent of funding the amount it advanced
to fund such Lender’s Loan, as determined by the Administrative Agent, and
(ii) from the date two (2) Business Days after the date such payment is due from
such Lender to the date such payment is made by such Lender, the U.S. Base Rate
in effect for each such day or, in the case of a Loan denominated in Canadian
Dollars, the CAD Base Rate in effect for each such day. If such amount is not
received from such Lender by the Administrative Agent immediately upon demand,
the Borrower that received the proceeds of such Loan will, on demand, repay to
the Administrative Agent the proceeds of

-12-



--------------------------------------------------------------------------------



 



the Loan attributable to such Lender with interest thereon at a rate per annum
equal to the interest rate applicable to the relevant Loan, but without such
payment being considered a payment or prepayment of a Loan under Section 1.12
hereof so that such Borrower will have no liability under such Section with
respect to such payment.
     Section 1.7. Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may,
in its discretion, make loans in U.S. Dollars to the U.S. Borrower under the
Swing Line (individually a “Swing Loan” and collectively the “Swing Loans”)
which shall not at any time outstanding exceed the Swing Line Sublimit. Swing
Loans may be availed of from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date. Each Swing Loan shall be in a minimum amount of $250,000 or
such greater amount which is an integral multiple of $50,000.
     (b) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the U.S. Base Rate plus the Applicable Margin for U.S. Base Rate Loans
under the Revolving Credit as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed). Interest on each Swing Loan shall be due and payable by the U.S.
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).
     (c) Requests for Swing Loans. The U.S. Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
2:00 p.m. (Chicago time) on the date upon which such Borrower requests that any
Swing Loan be made to it, of the amount and date of such Swing Loan. Subject to
the terms and conditions hereof, the proceeds of each Swing Loan extended to a
Borrower shall be deposited or otherwise wire transferred to the U.S. Borrower’s
Designated Disbursement Account or as the U.S. Borrower, the Administrative
Agent, and the Swing Line Lender may otherwise agree. Anything contained in the
foregoing to the contrary notwithstanding, the undertaking of the Swing Line
Lender to make Swing Loans shall be subject to all of the terms and conditions
of this Agreement (provided that the Swing Line Lender shall be entitled to
assume that the conditions precedent to an advance of any Swing Loan have been
satisfied unless notified to the contrary by the Administrative Agent or the
Required Lenders).
     (d) Refunding Loans. In its sole and absolute discretion, the Swing Line
Lender may at any time, on behalf of the U.S. Borrower (and the U.S. Borrower
hereby irrevocably authorizes the Swing Line Lender to act on its behalf for
such purpose) and with notice to the U.S. Borrower and the Administrative Agent,
request each Lender to make a Revolving Loan in the form of a U.S. Base Rate
Loan in an amount equal to such Lender’s Revolver Percentage of the amount of
the Swing Loans outstanding on the date such notice is given. Unless an Event of
Default described in Section 9.1(j) or 9.1(k) exists with respect to the U.S.
Borrower, regardless of the existence of any other Event of Default, each Lender
shall make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swing Line Lender, in immediately
available funds in U.S. Dollars, at the Administrative Agent’s office in
Chicago, Illinois (or such other location designated by the Administrative
Agent), before

-13-



--------------------------------------------------------------------------------



 



12:00 Noon (Chicago time) on the Business Day following the day such notice is
given. The Administrative Agent shall promptly remit the proceeds of such
Borrowing to the Swing Line Lender to repay the outstanding Swing Loans.
     (e) Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.7(d) above (because an Event of Default described in Section 9.1(j) or
9.1(k) exists with respect to the U.S. Borrower or otherwise), such Lender will,
by the time and in the manner such Revolving Loan was to have been funded to the
Swing Line Lender, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans. Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Swing Line Lender its participation in such Loan. The several obligations of the
Lenders under this Section shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against any Borrower, any other Lender, or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of the Revolving Credit Commitments of any Lender, and each payment made by a
Lender under this Section shall be made without any offset, abatement,
withholding, or reduction whatsoever.
     Section 1.8. Maturity of Loans. (a) Scheduled Payments of Revolving Loans.
Each Revolving Loan, both for principal and interest not sooner paid, shall
mature and be due and payable by the Borrower that borrowed such Loan on the
Revolving Credit Termination Date.
     (b) Swing Loans. Each Swing Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the U.S. Borrower on the
Revolving Credit Termination Date.
     Section 1.9. Prepayments. (a) Optional. Any Borrower may prepay in whole or
in part (but, if in part, then: (i) if such Borrowing is of U.S. Base Rate
Loans, in an amount not less than $1,000,000 or such greater amount which is an
integral multiple of $100,000, (ii) if such Borrowing is of Eurodollar Loans, in
an amount not less than $5,000,000 or such greater amount which is an integral
multiple of $1,000,000, (iii) if such Borrowing is of CAD Base Rate Loans, in
Canadian Dollars in an amount not less than CAD$1,000,000 or such greater amount
which is an integral multiple of CAD$100,000, (iv) if such Borrowing is of CAD
CDOR Loans, in Canadian Dollars in an amount not less than CAD$5,000,000 or such
greater amount which is an integral multiple of CAD$1,000,000, and (v) in each
case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.5 and 1.7 hereof remains outstanding) any Borrowing of
Eurodollar Loans on the last day of the Interest Period therefor and at any
other time upon (A) three (3) Business Days prior notice by such Borrower to the
Administrative Agent, (B) in the case of a Borrowing of U.S. Base Rate Loans,
notice delivered by such Borrower to the Administrative Agent no later than
10:00 a.m. (Chicago time) on the date of prepayment, (C) in the case of any
Borrowing of CAD CDOR Loans on the last day of the

-14-



--------------------------------------------------------------------------------



 



Interest Period therefor and at any other time upon three (3) Business Days
prior notice by such Borrower to the Administrative Agent, or (D) in the case of
a Borrowing of CAD Base Rate Loans, notice delivered by such Borrower to the
Administrative Agent no later than 10:00 a.m. (Chicago time) on the date of
prepayment (or, in any case of (A) through (D) above, such shorter period of
time then agreed to by the Administrative Agent), such prepayment to be made by
the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans, CAD CDOR Loans or Swing Loans, accrued interest thereon to the
date fixed for prepayment plus any amounts due the Lenders under Section 1.12
hereof.
     (b) Mandatory. (i) Each Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay its own
Revolving Loans, Swing Loans, and, if necessary, prefund its own L/C Obligations
by the aggregate amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans, and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced.
     (ii) If at any time (A) for any reason other than fluctuations in currency
exchange rates, the sum of the aggregate Original Dollar Amount of Revolving
Loans, the aggregate Original Dollar Amount of Swing Loans, and the aggregate
U.S. Dollar Equivalent of all L/C Obligations then outstanding shall be in
excess of the Revolving Credit Commitments then in effect, and (B) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
Original Dollar Amount of Revolving Loans, the aggregate Original Dollar Amount
of Swing Loans, and the aggregate U.S. Dollar Equivalent of all L/C Obligations
then outstanding shall be in excess of 105% of the Revolving Credit Commitments
then in effect, each Borrower shall (1) immediately without notice or demand in
the circumstances described in clause (A) and (2) within 3 Business Days after
notice from the Administrative Agent in the circumstances described in clause
(B), pay over the amounts which in aggregate equal such excess to the
Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
each such Borrower’s applicable Revolving Loans and Swing Loans until paid in
full with any remaining balance to be held by the Administrative Agent in the
Collateral Account as security for each Borrower’s Obligations owing with
respect to such Borrower’s Letters of Credit.
     (iii) Unless the U.S. Borrower prepaying a Loan otherwise directs,
prepayments of Loans under this Section 1.9(b) in U.S. Dollars shall be applied
first to Borrowings of U.S. Base Rate Loans made to such Borrower until payment
in full thereof with any balance applied to Borrowings of Eurodollar Loans made
to such Borrower in the order in which their Interest Periods expire, and
prepayments by the Canadian Borrower of Loans under this Section 1.9(b) in
Canadian Dollars shall be applied first to Borrowings of CAD Base Rate Loans
made to such Borrower until payment in full thereof with any balance applied to
Borrowings of CAD CDOR Loans made to such Borrower in the order in which their
Interest Periods expire. Each prepayment of Loans under this Section 1.9(b)
shall be made by the payment of the principal amount to be prepaid and, in the
case of any Eurodollar Loans, CAD CDOR Loans or Swing Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 1.12 hereof. Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4 hereof.

-15-



--------------------------------------------------------------------------------



 



     (c) Any amount of Revolving Loans and Swing Loans paid or prepaid before
the Revolving Credit Termination Date may, subject to the terms and conditions
of this Agreement, be borrowed, repaid and borrowed again.
     Section 1.10. Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, each
Borrower shall pay, after written notice from the Administrative Agent, interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all Loans and Reimbursement Obligations owed by
it under the Loan Documents, and letter of credit fees from the date of such
Event of Default or acceleration at a rate per annum equal to:
     (a) for any U.S. Base Rate Loan or any Swing Loan bearing interest based on
the U.S. Base Rate, the sum of 2.0% plus the Applicable Margin plus the U.S.
Base Rate from time to time in effect;
     (b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for U.S. Base Rate Loans plus the U.S. Base Rate from
time to time in effect;
     (c) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 1.3 with respect to such Reimbursement Obligation;
     (d) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee
due under Section 2.1 with respect to such Letter of Credit;
     (e) for any CAD Base Rate Loan or any Swing Loan bearing interest based on
the CAD Base Rate, the sum of 2% plus the Applicable Margin plus the CAD Base
Rate from time to time in effect; and
     (f) for any CAD CDOR Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for CAD Base Rate Loans plus the CAD Base Rate from
time to time in effect;
provided, however, that in the absence of acceleration or a Principal Payment
Default (as defined below), any interest adjustments pursuant to this Section
shall only be made at the election of the Required Lenders, with written notice
to the Borrowers. If any principal amount of any Loan or Reimbursement
Obligation is not paid when due (a “Principal Payment Default”) such principal
amount shall bear interest at the rates specified in subsections (a) through
(f) above until paid in full. While any Event of Default exists or after
acceleration, interest as adjusted under this Section 1.10 shall be paid on
demand of the Administrative Agent at the request or with the consent of the
Required Lenders.
     Section 1.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to

-16-



--------------------------------------------------------------------------------



 



such Lender resulting from each Loan made to such Borrower by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.
     (b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
its Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans to each Borrower be evidenced by
a promissory note or notes of such Borrower in the forms of Exhibit D-1 (in the
case of its Revolving Loans and referred to herein as a “Revolving Note”), or
D-2 (in the case of its Swing Loans and referred to herein as a “Swing Note”),
as applicable (the Revolving Notes, and Swing Note being hereinafter referred to
collectively as the “Notes” and individually as a “Note”). In such event, each
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender or its registered assigns. Thereafter, the Loans evidenced by such
Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 13.12) be represented by one or more Notes of the
relevant Borrower payable to the order of the payee named therein or any
assignee pursuant to Section 13.12, except to the extent that any such Lender or
assignee subsequently returns any such Note to the relevant Borrower for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
     Section 1.12. Funding Indemnity. If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or CAD CDOR Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:
     (a) any payment, prepayment or conversion of a Eurodollar Loan or CAD CDOR
Loan on a date other than the last day of its Interest Period,
     (b) any failure (because of a failure to meet the conditions of Section 7
or otherwise) by a Borrower to borrow or continue a Eurodollar Loan or CAD CDOR
Loan, or to convert a U.S. Base Rate Loan into a Eurodollar Loan on the date
specified in a notice given pursuant to Section 1.6(a) hereof or to convert a
CAD Base Rate Loan into a CAD CDOR Loan on the date specified in a notice given
pursuant to Section 1.6(a) hereof,

-17-



--------------------------------------------------------------------------------



 



     (c) any failure by a Borrower to make any payment of principal on any
Eurodollar Loan or CAD CDOR Loan when due (whether by acceleration or
otherwise), or
     (d) any acceleration of the maturity of a Eurodollar Loan or CAD CDOR Loan
as a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the relevant Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
relevant Borrower, with a copy to the Administrative Agent, a certificate
setting forth the amount of such loss, cost or expense in reasonable detail and
the amounts shown on such certificate shall be conclusive if reasonably deemed
prime facie correct.
     Section 1.13. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrowers shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
U.S.$10,000,000 and (ii) allocated ratably among the Lenders in proportion to
their respective Revolver Percentages, provided that the Revolving Credit
Commitments may not be reduced to an amount less than the sum of the Original
Dollar Amount of Revolving Loans and Swing Loans and the U.S. Dollar Equivalent
of all L/C Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or the Swing Line Sublimit then in effect
shall reduce the L/C Sublimit and Swing Line Sublimit, as applicable, by a like
amount. The Administrative Agent shall give prompt notice to each Lender of any
such termination of the Revolving Credit Commitments.
     (b) Any termination of the Revolving Credit Commitments pursuant to this
Section 1.13 may not be reinstated.
     Section 1.14. Substitution of Lenders. In the event (a) any Borrower
receives a claim from any Lender for compensation under Section 10.3 or 13.1
hereof, (b) any Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or
such Lender is a Subsidiary or Affiliate of a Person who has been deemed
insolvent or becomes the subject of a bankruptcy or insolvency proceeding or a
receiver or conservator or like Person has been appointed for any such Person,
or (d) a Lender fails to consent to an amendment or waiver requested under
Section 13.13 hereof at a time when the Required Lenders have approved such
amendment or waiver (any such Lender referred to in clause (a), (b), (c), or
(d) above being hereinafter referred to as an “Affected Lender”), the Borrowers
may, in addition to any other rights the Borrowers may have hereunder or under
applicable law, require, at the Borrowers’ expense, any such Affected Lender to
assign, at par, without recourse, all of its interest, rights, and obligations
hereunder (including all of its Revolving Credit Commitments and the Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to an Eligible Assignee specified
by the Borrowers, provided that (i) such assignment shall not conflict with or

-18-



--------------------------------------------------------------------------------



 



violate any law, rule or regulation or order of any court or other governmental
authority, (ii) the Borrowers shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.12 hereof as if
the Loans owing to it were prepaid rather than assigned) other than such
principal owing to it hereunder, and (iii) the assignment is entered into in
accordance with, and subject to the consents required by, Section 13.12 hereof
(provided any assignment fees and reimbursable expenses due thereunder shall be
paid by the Borrowers).
     Section 1.15. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Revolving Credit Commitments shall be excluded for purposes of determining
“Required Lenders” (provided that the foregoing shall not permit an increase in
such Lender’s Revolving Credit Commitments or an extension of the maturity date
of such Lender’s Loans or other Obligations without such Lender’s consent);
(b) to the extent permitted by applicable law, until such time as the Defaulting
Lender Excess with respect to such Defaulting Lender shall have been reduced to
zero, any voluntary prepayment of the Loans shall, if the Administrative Agent
so directs at the time of making such voluntary prepayment, be applied to the
Loans of other Lenders as if such Defaulting Lender had no Loans outstanding;
(c) such Defaulting Lender’s Revolving Credit Commitments and outstanding Loans
shall be excluded for purposes of calculating any facility fee payable to
Lenders pursuant to Section 2.1 in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.1 with respect to
such Defaulting Lender’s Revolving Credit Commitment in respect of any
Defaulting Lender Period with respect to such Defaulting Lender (and any Letter
of Credit fee otherwise payable to a Lender who is a Defaulting Lender shall
instead be paid to the L/C Issuer for its use and benefit); (d) the utilization
of Revolving Credit Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Loans of such Defaulting
Lender; and (e) if so requested by the L/C Issuer at any time during the
Defaulting Lender Period with respect to such Defaulting Lender, each Borrower
shall deliver to the Administrative Agent cash collateral in an amount equal to
such Defaulting Lender’s Revolver Percentage of L/C Obligations owed by such
Borrower that are then outstanding (to be, held by the Administrative Agent as
set forth in Section 9.4 hereof). No Revolving Credit Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 1.15, performance by any Borrower of its obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section 1.15. The rights and
remedies against a Defaulting Lender under this Section 1.15 are in addition to
other rights and remedies which the Borrowers may have against such Defaulting
Lender and which the Administrative Agent or any Lender may have against such
Defaulting Lender.

Section 2. Fees.

     Section 2.1. Fees. (a) Revolving Credit Facility Fee. The Borrowers shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver

-19-



--------------------------------------------------------------------------------



 



Percentages a facility fee at the rate per annum equal to the Applicable Margin
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed) on the average daily Revolving Credit
Commitments, whether or not in use. Such facility fee shall be payable quarterly
in arrears on the last day of each January, April, July and October in each year
(commencing on the first such date occurring after the date hereof) and on the
Revolving Credit Termination Date, unless the Revolving Credit Commitments are
terminated in whole on an earlier date, in which event the facility fee for the
period to the date of such termination in whole shall be paid on the date of
such termination.
     (b) Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrower for whose account such Letter of Credit is issued, extended or
increased shall pay to the L/C Issuer for its own account a fronting fee equal
to the percentage specified in the fee letter dated January 11, 2011, between
the Administrative Agent and the U.S. Borrower (the “BMO Fee Letter”) of the
face amount of (or of the increase in the face amount of) such Letter of Credit.
Quarterly in arrears, on the last day of each January, April, July and October,
commencing on the first such date occurring after the date hereof, each Borrower
shall pay for each Letter of Credit issued for its account to the Administrative
Agent, for the ratable benefit of the Lenders in accordance with their Revolver
Percentages, a letter of credit fee at a rate per annum equal to the Applicable
Margin (computed on the basis of a year of 365 or 366 days, as the case may be,
and the actual number of days elapsed) in effect during each day of such quarter
applied to the daily average face amount of Letters of Credit issued for such
Borrower’s account that were outstanding during such quarter. In addition, each
Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit issued for its account as
established by the L/C Issuer from time to time. All fees payable pursuant to
this Section 2.1(b) shall be paid in the currency in which the relevant Letter
of Credit is issued.
     (c) Administrative Agent Fees. The U.S. Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the U.S. Borrower in the BMO Fee Letter, or as
otherwise agreed to in writing between them.

Section 3. Place and Application of Payments.

     Section 3.1. Place and Application of Payments. All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by each Borrower under this Agreement and the other Loan
Documents, shall be made by each Borrower to the Administrative Agent by no
later than 12:00 Noon (Chicago time) on the due date thereof at the office of
the Administrative Agent in Chicago, Illinois in the case of payments by the
U.S. Borrower or Toronto, Canada in the case of payments by the Canadian
Borrower (or in each case such other location as the Administrative Agent may
designate to the Borrowers), for the benefit of the Lender(s) or L/C Issuer
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in U.S. Dollars, in the case of Obligations denominated
in U.S. Dollars, or Canadian Dollars, in the case of Obligations denominated in
Canadian Dollars, in immediately available funds at the place of payment, in
each case without set-off or

-20-



--------------------------------------------------------------------------------



 



counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that a Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, (x) if such
scheduled payment was to be made in U.S. Dollars, the Federal Funds Rate for
each such day, and (y) if such scheduled payment was to be made in Canadian
Dollars, the cost to the Administrative Agent of funding such amount, and
(ii) from the date two (2) Business Days after the date such payment is due from
such Lender to the date such payment is made by such Lender, (x) if such
scheduled payment was to be made in U.S. Dollars, the U.S. Base Rate for each
such day, and (y) if such scheduled payment was to be made in Canadian Dollars,
the CAD Base Rate in effect for each such day.
     Anything contained herein to the contrary notwithstanding (including,
without limitation, Section 1.9(b) hereof), all payments and collections
received in respect of the Obligations by the Administrative Agent or any of the
Lenders after acceleration or the final maturity of the Obligations or
termination of the Revolving Credit Commitments as a result of an Event of
Default shall be remitted to the Administrative Agent and distributed as
follows:
     (a) first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, in protecting, preserving or enforcing rights under
the Loan Documents, and in any event including all costs and expenses of a
character which the Borrowers have agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);
     (b) second, to the payment of the Swing Loans, both for principal and
accrued but unpaid interest;
     (c) third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;
     (d) fourth, to the payment of principal on the Loans (other than Swing
Loans), unpaid Reimbursement Obligations, together with amounts to be held by
the Administrative Agent as collateral security for any outstanding L/C
Obligations pursuant to Section 9.4 hereof (until the Administrative Agent is
holding an amount of cash equal

-21-



--------------------------------------------------------------------------------



 



to the then outstanding amount of all such L/C Obligations), aggregate amount
paid to, or held as collateral security for, the Lenders and L/C Issuer to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;
     (e) fifth, to the payment of all other unpaid Obligations to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and
     (f) finally, to the relevant Borrower or whoever else may be lawfully
entitled thereto.
Section 4. Guaranties.
     Section 4.1. Guaranties. The payment and performance of the Obligations of
the U.S. Borrower shall at all times be guaranteed by each direct and indirect
existing or future Domestic Subsidiary or group of Domestic Subsidiaries of the
U.S. Borrower which guaranty the payment of other Material Indebtedness of the
U.S. Borrower, and the payment and performance of the Obligations of the
Canadian Borrower shall at all times be guaranteed by the U.S. Borrower and by
each direct and indirect existing or future Subsidiary or group of Subsidiaries
of the Canadian Borrower which guaranty the payment of other Material
Indebtedness of the Canadian Borrower, in each case pursuant to Section 12
hereof or pursuant to one or more guaranty agreements in form and substance
acceptable to the Administrative Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”; and the U.S. Borrower in its capacity of a guarantor of the
Canadian Borrower’s Obligations and each such Subsidiary executing and
delivering this Agreement as a Guarantor (including any Subsidiary hereafter
executing and delivering an Additional Guarantor Supplement in the form called
for by Section 12 hereof) or a separate Guaranty being referred to herein as a
“Guarantor” and collectively the “Guarantors”).
     Section 4.2. Further Assurances. In the event any Subsidiary is required
pursuant to the terms of Section 4.1 above to become a Guarantor hereunder, the
U.S. Borrower shall cause such Subsidiary to execute a Guaranty or an Additional
Guarantor Supplement in the form attached as Exhibit F, and the U.S. Borrower
shall also deliver to the Administrative Agent, or cause such Subsidiary to
deliver to the Administrative Agent, at such Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.
Section 5. Definitions; Interpretation.
     Section 5.1. Definitions. The following terms when used herein shall have
the following meanings:
     “Acquired Business” means the entity or assets acquired by a Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a

-22-



--------------------------------------------------------------------------------



 



Person, or of any business or division of a Person, (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person (other than a Person that is a Subsidiary), or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary) provided that a Borrower or the Subsidiary is the surviving entity.
     “Adjusted LIBOR” is defined in Section 1.4(b) hereof.
     “Administrative Agent” means Bank of Montreal, in is capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise.
     “Agreement” means this Amended and Restated Credit Agreement, as the same
may be amended, modified, restated or supplemented from time to time pursuant to
the terms hereof.
     “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the facility fees and letter of credit fees payable under
Section 2.1 hereof, until the first Pricing Date, the rates per annum shown
opposite Level III below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

                                                              Applicable  
Applicable   Applicable             Applicable   Margin for   Margin for  
Margin for             Margin for U.S.   Eurodollar   CAD Base Rate   CAD CDOR  
          Base Rate Loans   Loans under   Loans Under   Loans under            
under revolving   Revolving   Revolving   Revolving             credit and  
Credit and   Credit and   Credit and   Applicable     Total leverage  
Reimbursement   Letter of   Reimbursement   Letter of   Margin for     Ratio for
Such   Obligations shall   credit Fee   Obligations   Credit Fee   Facility Fee
Level   Pricing Date   be:   Shall Be:   shall be:   Shall be:   Shall Be: VI  
Greater than 2.5 to 1.0
    0.725 %     1.725 %     0.725 %     1.725 %     0.275 % V  
Less than or equal to 2.5 to 1.0, but greater than to 2.0 to 1.0
    0.525 %     1.525 %     0.525 %     1.525 %     0.225 %

-23-



--------------------------------------------------------------------------------



 



                                                              Applicable  
Applicable   Applicable             Applicable   Margin for   Margin for  
Margin for             Margin for U.S.   Eurodollar   CAD Base Rate   CAD CDOR  
          Base Rate Loans   Loans under   Loans Under   Loans under            
under revolving   Revolving   Revolving   Revolving             credit and  
Credit and   Credit and   Credit and   Applicable     Total leverage  
Reimbursement   Letter of   Reimbursement   Letter of   Margin for     Ratio for
Such   Obligations shall   credit Fee   Obligations   Credit Fee   Facility Fee
Level   Pricing Date   be:   Shall Be:   shall be:   Shall be:   Shall Be: IV  
Less than or equal to 2.0 to 1.0, but greater than 1.5 to 1.0
    0.425 %     1.425 %     0.425 %     1.425 %     0.200 % III  
Less than or equal to 1.5 to 1.0, but greater than 1.0 to 1.0
    0.325 %     1.325 %     0.325 %     1.325 %     0.175 % II  
Less than or equal to 1.0 to 1.0, but greater than 0.5 to 1.0
    0.225 %     1.225 %     0.225 %     1.225 %     0.150 % I  
Less than or equal to 0.5 to 1.0
    0.125 %     1.125 %     0.125 %     1.125 %     0.125 %

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the U.S. Borrower ending on or after January 31, 2011, the date on which the
Administrative Agent is in receipt of the U.S. Borrower’s most recent financial
statements and related compliance certificate (and, in the case of the year-end
financial statements, audit report) for the fiscal quarter then ended, pursuant
to Section 8.5 hereof. The Applicable Margin shall be established based on the
Total Leverage Ratio for the most recently completed fiscal quarter and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrowers and the Lenders absent demonstrable error.
     “Application” is defined in Section 1.3(b) hereof.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.12 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

-24-



--------------------------------------------------------------------------------



 



     “Authorized Representative” means those persons shown on the list of
officers provided by each Borrower pursuant to Section 7.2 hereof or on any
update of any such list provided by any Borrower to the Administrative Agent, or
any further or different officers of any Borrower so named by any Authorized
Representative of such Borrower in a written notice to the Administrative Agent.
     “BMO Fee Letter” is defined in Section 2.1(b).
     “Borrower” and “Borrowers” are defined in the introductory paragraph of
this Agreement.
     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders on a single date and, in the case of Eurodollar Loans, for a
single Interest Period. Borrowings of Loans are made and maintained ratably from
each of the Lenders according to their Revolver Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to a
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof. Borrowings of Swing Loans are made by the Swing Line Lender
in accordance with the procedures set forth in Section 1.7 hereof.
     “Business Day” means (a) any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas, and (b) if the applicable Business Day relates to a CAD Base Rate Loan
or a CAD CDOR Loan, a day of the year on which Canadian banks are open for
dealings in Toronto, Ontario, Canada.
     “CAD,” “CAD$” or “Canadian Dollar” shall mean lawful money of Canada.
     “CAD Base Rate” is defined in Section 1.4(c).
     “CAD Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(c) hereof.
     “CAD CDOR Loan” means a Loan bearing interest at a rate specified in
Section 1.4(c) hereof.
     “CAD Fixed Rate” is defined in Section 1.4(d).
     “Canadian Benefit Plan” means a plan, fund, program, or policy, formal or
informal, funded or unfunded, insured or uninsured, providing employee benefits,
including medical, hospital care, dental, sickness, accident, disability, life
insurance, pension, retirement, fringe, incentive, supplemental, change of
control or savings benefits, governed by Canadian law, under

-25-



--------------------------------------------------------------------------------



 



which any Borrower or one of its Subsidiaries has any liability or contingent
liability with respect to any employee or former employee, but excluding any
Canadian Pension Plan.
     “Canadian Pension Plan” means a pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to by
any Borrower or one of its Subsidiaries for their employees or former employees,
or that any Borrower or one of its Subsidiaries have any liability or contingent
liability, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.
     “Canadian Reference Bank” shall mean Bank of Montreal.
     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
     “Change of Control” means
     (a) the acquisition of ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934 (the “1934 Act”), as then in effect),
of shares representing more than fifty percent (50%) of the aggregate Ordinary
Voting Power represented by the issued and outstanding capital stock of the U.S.
Borrower; provided that the foregoing restriction shall not apply to
acquisitions of capital stock by the Smucker Family so long as the acquisition
by the Smucker Family of such Voting Power shall not result, directly or
indirectly, in a “going private transaction” within the meaning of the 1934 Act;
     (b) the occupation of a majority of the seats (other than vacant seats) on
the board of directors of the U.S. Borrower by Persons who were neither
(i) nominated by the board of directors of the U.S. Borrower nor (ii) appointed
by directors so nominated;
     (c) the sale or transfer of all or substantially all of the assets of the
U.S. Borrower, in a single transaction or a series of related transactions, to
any person (within the meaning of Rule 13d-3 of the Securities Exchange
Commission under the 1934 Act, as in effect on the Closing Date) or related
persons constituting a group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the 1934 Act, as in effect on the Closing Date); or
     (d) the occurrence of a change in control, or other similar provision, as
defined in any agreement or indenture relating to any issue of Indebtedness for
Borrowed Money with an outstanding principal amount in excess of $15,000,000,
the result of which is to cause such Indebtedness to become due prior to its
stated maturity.

-26-



--------------------------------------------------------------------------------



 



     For purposes of this definition, “Ordinary Voting Power” means the
aggregate voting power attributable to all shares of Voting Stock of the U.S.
Borrower for purposes of electing directors of the U.S. Borrower; “Voting Stock”
means shares of capital stock of any class or classes of a Person the holders of
which are ordinarily, in the absence of contingencies, entitled to elect
corporate directors (or Persons performing similar functions); and “Smucker
Family” means Timothy P. Smucker, Richard K. Smucker, Susan Smucker Wagstaff and
Marcella Smucker Clark, and any member of their immediate families, heirs,
legatees, descendants and blood relatives to the fifth degree of consanguinity
of such individual, or any trustees or trusts (or other entity created for
estate planning purposes) established for their benefit or the benefit of the
members of their immediate families and lineal descendants.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 7.2 shall be satisfied or waived
in a manner acceptable to the Administrative Agent in its discretion.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
     “Collateral Account” is defined in Section 9.4 hereof.
     “Consideration” shall mean, in connection with an Acquisition, the
aggregate consideration paid, including borrowed funds, cash, the issuance of
securities or notes, the assumption or incurring of liabilities (direct or
contingent), the payment of consulting fees or fees for a covenant not to
compete and any other consideration paid for such Acquisition.
     “Consolidated Funded Debt” means the aggregate outstanding amount of all
Debt of the U.S. Borrower and its Subsidiaries which by its terms matures, or
which is otherwise payable or unpaid, one year or more from, or is directly or
indirectly renewable or extendible at the option of the obligor to a date one
year or more from the date of the creation thereof, after eliminating all
offsetting debits and credits between the U.S. Borrower and its Subsidiaries and
all other items required to be eliminated in the preparation of consolidated
financial statements of the U.S. Borrower and its Subsidiaries in accordance
with GAAP.
     “Consolidated Net Worth” means, at any time,
     (a) the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the Revolving
Credit Termination Date) of the U.S. Borrower and its Subsidiaries plus (ii) the
amount of the paid-in capital and retained earnings of the U.S. Borrower and its
Subsidiaries, in each case as such amounts would be shown on a consolidated
balance sheet of the U.S. Borrower and its Subsidiaries as of such time prepared
in accordance with GAAP, minus
     (b) to the extent included in clause (a), all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries.

-27-



--------------------------------------------------------------------------------



 



     “Consolidated Total Assets” shall mean, at any time, all of the assets of
the U.S. Borrower and its Subsidiaries, as determined on a consolidated basis
and in accordance with GAAP, after eliminating all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries
     “Consolidated Total Capitalization” means the sum of Consolidated Net Worth
and Consolidated Funded Debt.
     “Credit Event” means the advancing of any Loan, or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit.
     “Debt” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
and (d) all Capitalized Lease Obligations of such Person.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder (herein, a “Defaulted
Loan”) within two (2) Business Days of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within two (2) Business Days of the date when due,
unless the subject of a good faith dispute or unless such failure has been
cured, or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for such
Lender.
     “Defaulting Lender Excess” means, with respect to any Defaulting Lender,
the excess, if any, of such Defaulting Lender’s Revolver Percentage of the
aggregate outstanding principal amount of Loans of all Lenders (calculated as if
all Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
     “Defaulting Lender Period” means, with respect to any Defaulting Lender,
the period commencing on the date upon which such Lender first became a
Defaulting Lender and ending on the earliest of the following dates: (i) the
date on which all Revolving Credit Commitments are cancelled or terminated
and/or the Obligations are declared or become immediately due and payable and
(ii) the date on which (a) such Defaulting Lender is no longer insolvent, the
subject of a bankruptcy or insolvency proceeding or, if applicable, under the
direction of a receiver or conservator, (b) the Defaulting Lender Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans

-28-



--------------------------------------------------------------------------------



 



of such Defaulting Lender or otherwise), and (c) such Defaulting Lender shall
have delivered to the Borrowers and the Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Revolving Credit Commitments.
     “Designated Disbursement Account” means, with respect to a Borrower, the
account of such Borrower maintained at Fifth Third Bank and identified to the
Administrative Agent in writing prior to the date hereof, or such other account
as such Borrower and the Administrative Agent may otherwise agree.
     “Domestic Subsidiary” means a Subsidiary of the U.S. Borrower that is not a
Foreign Subsidiary.
     “EBITDA” means, with reference to any period, Net Income for such period
plus all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation of fixed assets and amortization of intangible
assets for such period, (d) non-cash share based compensation expense and other
non-cash expenses, losses and charges (other than those representing a reserve
for or actual cash item in any future period) for such period, and (e) any
non-recurring charges and expenses in connection with any other Permitted
Acquisitions (whether or not successful) and extraordinary losses and charges
for such period, but, without the consent of the Administrative Agent, not to
exceed $50,000,000 during the term of this Agreement, minus (f) all non-cash
gains for such period; provided, that the EBITDA for any Acquired Business
acquired by any Borrower or any Subsidiary pursuant to a Permitted Acquisition
(including operating or other expense reductions and adjustments permitted by
Article XI of Regulation S-X promulgated by the Securities and Exchange
Commission) during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness for Borrowed Money in connection therewith
incurred as of the first day of such period), and provided further that the
EBITDA for any entity sold by any Borrower or any Subsidiary shall deducted on a
pro forma basis for such period (assuming the consummation of such sale or other
disposition occurred on the first day of such period).
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate (engaged in the
business of making commercial loans) of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, the L/C Issuer, and (iii) unless an Event of Default has occurred
and is continuing, the Borrowers (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Borrower or any Guarantor or any of any
Borrower’s or such Guarantor’s Affiliates or Subsidiaries.
     “Eligible Line of Business” means any business that is substantially the
same as or similar to, or complementary to, one or more of the principal
businesses of the U.S. Borrower and its Subsidiaries (it being understood and
agreed that any business or property which is in the food and beverage industry
shall constitute an Eligible Line of Business), such that if the U.S.

-29-



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries engaged in such line of business, the general
nature of the U.S. Borrower and its Subsidiaries taken as a whole would not be
substantially changed.
     “Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
     “Environmental Law” means any current or future obligation under common law
or any current or future Legal Requirement pertaining to (a) the protection of
health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto and any regulations or rulings
promulgated thereunder, in each case as amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414 of the
Code.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower or any ERISA Affiliate.
     “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

-30-



--------------------------------------------------------------------------------



 



     “Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.
     “Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from taxes under such provisions).
     “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (x) of clause (ii) of the definition of U.S. Base Rate
appearing in Section 1.4(a) hereof.
     “Folgers” means The Folgers Coffee Company, a Delaware corporation.
     “Foreign Subsidiary” means each Subsidiary which is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof or the District of Columbia.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination; provided that with respect to the Canadian Borrower GAAP shall
mean generally accepted accounting principles in Canada as approved by the
Canadian Institute of Chartered Accountants in effect from time to time.
     “Governmental Authority” means the government of the United States, Canada
or any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.
     “Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
     “Hazardous Material” means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including

-31-



--------------------------------------------------------------------------------



 



crude oil or any fraction thereof) and (b) any material classified or regulated
as “hazardous” or “toxic” or words of like import pursuant to an Environmental
Law.
     “Hazardous Material Activity” means any activity, event or occurrence
involving a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which is actively
opposed by the Board of Directors of such Person (or by similar governing body
if such Person is not a corporation).
     “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Capitalized Lease Obligations of such Person, and
(e) all obligations of such Person on or with respect to letters of credit and
bankers’ acceptances whether or not representing obligations for borrowed money.
     “IRS” means the United States Internal Revenue Service.
     “Intercreditor Agreement” means that certain Third Amended and Restated
Intercreditor Agreement dated as of June 11, 2010, among the Administrative
Agent, on behalf of the Lenders, and the holders of the Borrowers’ notes
described therein, as the same may be amended, modified, restated or
supplemented from time to time pursuant to the terms thereof.
     “Interest Coverage Ratio” means, as of the last day of any fiscal quarter
of the Borrowers, the ratio of EBITDA of the Borrowers and their Subsidiaries as
of the last day of such fiscal quarter to Interest Expense payable in cash of
the Borrowers and their Subsidiaries, in each case for the period of four fiscal
quarters then ended.
     “Interest Expense” means, with reference to any period, the sum of all
interest charges of the Borrowers and their Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.
     “Interest Payment Date” means (a) with respect to any Eurodollar Loan, the
last day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any U.S. Base Rate Loan and CAD Base
Rate Loan (other than Swing Loans), the last day of every January, April, July
and October and on the maturity date, (c) with respect to any CAD CDOR Loan, the
last day of each Interest Period with respect to such CAD CDOR Loan and on the
maturity date and, if

-32-



--------------------------------------------------------------------------------



 



the Interest Period is longer than 90 days, on each day occurring every 90 days
after the commencement of such Interest Period, and (d) as to any Swing Loan,
bearing interest by reference to the U.S. Base Rate or the CAD Base Rate, the
last day of every calendar month, and on the maturity date.
     “Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or CAD CDOR Loans is advanced, continued, or created by
conversion and ending (a) in the case of Eurodollar Loans, 1, 2, 3, or 6 months
thereafter, and (b) in the case of a CAD CDOR Loan, 1, 2, 3 or 6 months
thereafter, provided, however, that:
     (i) no Interest Period shall extend beyond the scheduled final maturity
date of the relevant Loans;
     (ii) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
     (iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
     “L/C Issuer “ means Bank of Montreal, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.
     “L/C Obligations” means the U.S. Dollar Equivalent of the aggregate undrawn
face amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations.
     “L/C Sublimit” means U.S.$50,000,000, as may be reduced pursuant to the
terms hereof.
     “Lead Arrangers” means BMO Capital Markets and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.
     “Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or any directive, policy or guideline of any Governmental
Authority having the force of law or other requirement of any Governmental
Authority, whether federal, state, or local.
     “Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each Person
that becomes a Lender pursuant to

-33-



--------------------------------------------------------------------------------



 



Section 1.2, each assignee Lender pursuant to Section 13.12 hereof and, unless
the context otherwise requires, the Swing Line Lender.
     “Lending Office” is defined in Section 10.4 hereof.
     “Letter of Credit” is defined in Section 1.3(a) hereof.
     “LIBOR” is defined in Section 1.4(b) hereof.
     “Lien” means any mortgage, lien, security interest, pledge, hypothec,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement and any trust that secures payment of an
obligation.
     “Loan” means any Revolving Loan or Swing Loan, whether outstanding as a
U.S. Base Rate Loan, Eurodollar Loan, CAD Base Rate Loan or CAD CDOR Loan or
otherwise, each of which is a “type” of Loan hereunder.
     “Loan Documents” means this Agreement, the Notes (if any), the
Applications, the Guaranties, and each other instrument or document to be
delivered by a Loan Party hereunder or thereunder or otherwise in connection
therewith.
     “Loan Party” means each Borrower and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the business, financial condition, operations,
assets or Properties of the Borrowers and their Subsidiaries taken as a whole,
(b) a material impairment of the ability of any Borrower or any Subsidiary to
perform its material obligations under any Loan Document or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower or any Subsidiary of any Loan Document or the rights and
remedies of the Administrative Agent and the Lenders thereunder.
     “Material Indebtedness” means any Indebtedness for Borrowed Money with an
individual principal balance in excess of U.S.$100,000,000.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 400l(a)(3) of ERISA that is subject to Title IV of ERISA, to which
any Borrower or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding five plan years, has made or been obligated to make
contributions.
     “Net Income” means, with reference to any period, the net income (or net
loss) of the Borrowers and their Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or

-34-



--------------------------------------------------------------------------------



 



consolidated with, any Borrower or another Subsidiary, and (b) the net income
(or net loss) of any Person (other than a Subsidiary) in which any Borrower or
any of its Subsidiaries has an equity interest, except to the extent of the
amount of dividends or other distributions actually paid to any Borrower or any
of its Subsidiaries during such period.
     “Note” and “Notes” each is defined in Section 1.11 hereof.
     “Obligations” means, with respect to any Borrower, all obligations of such
Borrower to pay principal and interest on the Loans, all Reimbursement
Obligations owing under the Applications, all fees and charges payable
hereunder, and all other payment obligations of such Borrower or any of its
Subsidiaries arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.
     “OFAC” means the United States Department of Treasury Office of Foreign
Assets Control.
     “OFAC Event” means the event specified in Section 8.15 hereof.
     “OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
     “OFAC SDN List” means the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC.
     “Original Dollar Amount” means the amount of any Obligation denominated in
U.S. Dollars and, in relation to any Loan denominated in Canadian Dollars, the
U.S. Dollar Equivalent of such Loan on the day it is advanced or continued for
an Interest Period.
     “Participating Interest” is defined in Section 1.3(e) hereof.
     “Participating Lender” is defined in Section 1.3(e) hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of

-35-



--------------------------------------------------------------------------------



 



a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
     “Permitted Acquisition” means any Acquisition with respect to which all of
the following conditions shall have been satisfied:
     (a) the Acquired Business is in an Eligible Line of Business;
     (b) the Acquisition shall not be a Hostile Acquisition;
     (c) if a new Domestic Subsidiary is formed or acquired as a result of or in
connection with the Acquisition and such Domestic Subsidiary is required to
provide a Guaranty under Section 4 hereof, the relevant Borrower shall have
complied with the requirements of Section 4 hereof in connection therewith;
     (d) after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default or Event of Default shall exist, including with
respect to the financial covenants contained in Section 8.20 hereof on a pro
forma basis; and
     (e) if the Consideration paid for such Acquisition is in excess of One
Hundred Million Dollars ($100,000,000), Borrowers shall have provided to
Administrative Agent and the Lenders, at least ten (10) days prior to such
Acquisition, historical financial statements of the target entity and a pro
forma financial statement of the U.S. Borrower and its Subsidiaries accompanied
by a certificate of a financial officer of U.S. Borrower showing pro forma
compliance with Section 8.20 hereof, both before and after the proposed
Acquisition.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is subject to ERISA and is established solely by any
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.
     “Preferred Stock” means any class of capital stock of the U.S. Borrower
that is preferred over any other class of capital stock of the U.S. Borrower as
to the payment of dividends or the payment of any amount upon liquidation or
dissolution of the U.S. Borrower.
     “Premises” means the real property owned or leased by any Borrower or any
Subsidiary.
     “Priority Debt” means all Debt of Subsidiaries other than (a) any such
indebtedness held by a Borrower or another Subsidiary, (b) any such indebtedness
of a Subsidiary that is a Guarantor or (c) any Obligations of the Canadian
Borrower under the Loan Documents.

-36-



--------------------------------------------------------------------------------



 



     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
     “Reimbursement Obligation” is defined in Section 1.3(c) hereof.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping, or
disposing into the indoor or outdoor environment, including, without limitation,
the abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, as of the date of determination thereof, Lenders
whose outstanding Loans and interests in Letters of Credit and Unused Revolving
Credit Commitments constitute more than 50% of the sum of the total outstanding
Loans, interests in Letters of Credit, and Unused Revolving Credit Commitments
of the Lenders.
     “Revaluation Date” means, with respect to any Letter of Credit denominated
in Canadian Dollars, (a) the date of issuance thereof, (b) the date of each
amendment thereto having the effect of increasing the amount thereof, (c) the
last day of each calendar month, and (d) each additional date as the
Administrative Agent or the Required Lenders shall specify.
     “Revolver Percentage” means, for each Lender, the percentage of the
aggregate Revolving Credit Commitments represented by such Lender’s Revolving
Credit Commitment or, if the Revolving Credit Commitments have been terminated,
the percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate Original Dollar Amount of all
Revolving Loans and L/C Obligations then outstanding.
     “Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.1, 1.3 and 1.7
hereof.
     “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Swing Loans and
Letters of Credit issued for the account of the Borrowers hereunder in an
aggregate principal or face amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof. The Borrowers and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate U.S.$600,000,000 on the date hereof.
     “Revolving Credit Termination Date” means January 31, 2016, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.13, 9.2 or 9.3 hereof.

-37-



--------------------------------------------------------------------------------



 



     “Revolving Loan” is defined in Section 1.1 hereof and, as so defined,
includes a U.S. Base Rate Loan, a Eurodollar Loan, a CAD Base Rate Loan or a CAD
CDOR Loan, each of which is a “type” of Revolving Loan hereunder.
     “Revolving Note” is defined in Section 1.11 hereof.
     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
     “Specified Subsidiaries” means the Canadian Borrower, the Guarantors,
Smucker Sales and Distribution Company and Smucker Services Company.
     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the U.S. Borrower or of any of its direct or indirect
Subsidiaries.
     “Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.
     “Swing Line Lender” means Bank of Montreal, acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.12 hereof.
     “Swing Line Sublimit” means $20,000,000, as may be reduced pursuant to the
terms hereof.
     “Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.
     “Swing Note” is defined in Section 1.11 hereof.
     “Total Funded Debt” means, at any time the same is to be determined, the
sum (but without duplication), after eliminating all offsetting debits and
credits between the U.S. Borrower and its Subsidiaries and all other items
required to be eliminated in the preparation of consolidated financial
statements of the U.S. Borrower and its Subsidiaries in accordance with GAAP, of
(a) all Indebtedness for Borrowed Money of the U.S. Borrowers and its
Subsidiaries at such time, and (b) all Indebtedness for Borrowed Money of any
other Person which is directly or indirectly guaranteed by the U.S. Borrower or
any of its Subsidiaries or which the U.S. Borrower or any of its Subsidiaries
has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which the U.S. Borrower or any of its Subsidiaries has otherwise
assured a creditor against loss.
     “Total Leverage Ratio” means, as of the last day of any fiscal quarter of
the U.S. Borrower, the ratio of Total Funded Debt of the U.S. Borrower and its
Subsidiaries as of the last

-38-



--------------------------------------------------------------------------------



 



day of such fiscal quarter to EBITDA of the U.S. Borrower and its Subsidiaries
for the period of four fiscal quarters then ended, determined on a consolidated
basis in accordance with GAAP.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities over the value of assets of the Pension Plan. For this purpose, the
benefit liabilities of a Pension Plan for a plan year shall be the Pension
Plan’s “funding target” determined under Section 430(d)(1) of the Code (without
regard to Section 430(i)(1) of the Code) for the plan year, and the value of the
assets for such plan year shall be such value as is used pursuant to Section 430
of the Code for purposes of determining the annual contribution requirements
with respect to the Pension Plan for such plan year.
     “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the aggregate
outstanding principal amount of Revolving Loans and L/C Obligations.
     “U.S. Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.
     “U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter
of Credit denominated in U.S. Dollars, (b) in relation to any Obligation or
Letter of Credit denominated in Canadian Dollars, (i) the amount of U.S. Dollars
which would be realized by converting Canadian Dollars into U.S. Dollars at the
exchange rate determined by the Administrative Agent, at approximately 12:00
Noon (Toronto time) on to the date on which a computation thereof is required to
be made, and (ii) in the case of L/C Obligations, on any Revaluation Date, in
each case, by major banks in the interbank foreign exchange market for the
purchase of U.S. Dollars for Canadian Dollars.
     “U.S. Dollars,” “U.S.$” and “$” each means the lawful currency of the
United States of America.
     “Voting Stock” of any Person means capital stock or other equity interests
of any class or classes (however designated) having ordinary power for the
election of directors or other similar governing body of such Person, other than
stock or other equity interests having such power only by reason of the
happening of a contingency.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by any Borrower and/or one
or more Wholly-owned Subsidiaries or any Borrower within the meaning of this
definition.
     Section 5.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are

-39-



--------------------------------------------------------------------------------



 



references to Chicago, Illinois, time unless otherwise specifically provided.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. References to “knowledge” of a
Loan Party or other Person means the actual knowledge of officers of such Person
with responsibility for the relevant subject matter.
     Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrowers or the Required Lenders may by notice to the Lenders and the
Borrowers, respectively, require that the Lenders and the Borrowers negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrowers and their
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrowers or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrowers
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
Section 6. Representations and Warranties.
     Each Borrower represents and warrants to the Administrative Agent, the
Lenders, and the L/C Issuer as follows:
     Section 6.1. Organization and Qualification. Each Borrower is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization, has the corporate or other organizational power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.
     Section 6.2. Subsidiaries. Each of the Specified Subsidiaries is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has the corporate or other organizational
power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not reasonably be

-40-



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect. Schedule 6.2 hereto identifies as of
the date hereof each of the Specified Subsidiaries, the jurisdiction of its
organization, its registered office (if it is a Canadian organization), and,
other than with respect to the U.S. Borrower, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by each Borrower and the other Subsidiaries.
     Section 6.3. Authority and Validity of Obligations. Each Borrower has the
corporate and other organizational authority to enter into this Agreement and
the other Loan Documents executed by it, to make the Borrowings herein provided
for, and to perform all of its obligations hereunder and under the other Loan
Documents executed by it. Each other Loan Party has full right and authority to
enter into the Loan Documents executed by it, to guarantee the Obligations, and
to perform all of its obligations under the Loan Documents executed by it. The
Loan Documents delivered by each Loan Party have been duly authorized, executed,
and delivered by such Person and constitute valid and binding obligations of
such Loan Party enforceable against it in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party of
any of the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law except to the extent such
contravention or default would not reasonably be expected to have a Material
Adverse Effect, (b) contravene any material judgment, injunction, order or
decree binding upon any Loan Party or any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party,
(c) contravene or constitute a default under any indenture or agreement for
Material Indebtedness of any Loan Party, or (d) result in the creation or
imposition of any Lien on any Property of any Loan Party.
     Section 6.4. Use of Proceeds; Margin Stock. The Borrowers shall use the
proceeds of the Revolving Credit to refinance existing indebtedness, for their
general corporate and working capital purposes (including Acquisitions), and to
fund certain fees and expenses relating to the Agreement and the transactions
contemplated hereby. Neither any Borrower nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of any Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.
     Section 6.5. Financial Reports. The consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as at April 30, 2010, and the related consolidated
statements of income, retained earnings and cash flows of the U.S. Borrower and
its Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of Ernst & Young
LLP, independent public accountants, and the unaudited interim

-41-



--------------------------------------------------------------------------------



 



consolidated balance sheet of the U.S. Borrower and its Subsidiaries as at
October 31, 2010, and the related consolidated statements of income, retained
earnings and cash flows of the U.S. Borrower and its Subsidiaries for the
6 months then ended, heretofore furnished to the Administrative Agent and the
Lenders, fairly present in all material respects the consolidated financial
condition of the U.S. Borrower and its Subsidiaries as at said dates and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.
     Section 6.6. No Material Adverse Change. Since April 30, 2010, there has
been no material adverse change in the business, financial condition,
operations, assets or Properties of the Borrowers and their Subsidiaries taken
as a whole.
     Section 6.7. Full Disclosure. The statements and written information
furnished to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents and the commitments
by the Lenders to provide all or part of the financing contemplated hereby (as
modified or supplemented by other information so furnished or publicly available
in periodic and other reports, proxy statements and other materials filed by the
U.S. Borrower or any Subsidiary with the Securities and Exchange Commission),
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the material statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, and other
forward-looking statements, the Borrowers represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time prepared.
     Section 6.8. Trademarks, Franchises, and Licenses. Each Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information
necessary to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person, except to the extent
as would not reasonably be expected to result in a Material Adverse Effect.
     Section 6.9. Governmental Authority and Licensing. Each Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, provincial, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which, if adversely determined, would reasonably be
expected to result in revocation or denial of any material license, permit or
approval, and which revocation or denial would reasonably be expected to result
in a Material Adverse Effect is pending or threatened in writing.
     Section 6.10. Good Title. Each Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent audited consolidated balance sheet of such Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.

-42-



--------------------------------------------------------------------------------



 



     Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending or
threatened in writing, against any Borrower or any Subsidiary or any of their
Property which is reasonably likely to be adversely determined, and if adversely
determined, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
     Section 6.12. Taxes. All income and other material tax returns required to
be filed by each Borrower or any Subsidiary in any jurisdiction have, in fact,
been filed, and all taxes, assessments, fees, and other governmental charges
upon such Borrower or any Subsidiary or upon any of its Property, income or
franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided or which failure to pay
would not reasonably be expected to result in a Material Adverse Effect. No
Borrower knows of any proposed material additional tax assessment against it or
its Subsidiaries for which adequate provisions in accordance with GAAP have not
been made on their accounts that would reasonably be expected to result in a
Material Adverse Effect. Adequate provisions in accordance with GAAP for taxes
on the books of each Borrower and each Subsidiary have been made for all open
years, and for its current fiscal period.
     Section 6.13. Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by any
Borrower or any Subsidiary of any Loan Document, except those that have been
obtained and remain in full force and effect or which are not required to be
made or obtained as of each time this representation is made or deemed made.
     Section 6.14. Investment Company. Neither any Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 6.15. Benefit Plans. (a) ERISA. (i) Each Plan is in compliance with
the applicable provisions of ERISA, the Code and applicable Federal laws except
for any such noncompliance that would not result in a Material Adverse Effect.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of any Borrower, nothing has occurred which would reasonably be
expected to cause the loss of, such qualification. Each Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
     (ii) There are no pending or, to the knowledge of any Borrower, overtly
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no

-43-



--------------------------------------------------------------------------------



 



prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected to result
in a Material Adverse Effect.
     (iii) (A) No ERISA Event has occurred or is reasonably expected to occur
that would have a Material Adverse Effect; (B) as of the first day of the most
recent plan year of a Pension Plan for which the sponsor of the Pension Plan has
received an actuarial valuation report, no Pension Plan has any Unfunded Pension
Liability that could reasonably be expected to have a Material Adverse Effect;
(C) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) that would have a Material Adverse Effect; (D) neither any the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect; and (E) neither any Borrower nor any
ERISA Affiliate has knowingly engaged in a transaction that would be reasonably
expected to be subject to Section 4069 or 4212(c) of ERISA.
     (b) Canadian Pension Plan and Benefit Plans. Schedule 6.15(b) hereto lists
as of the date hereof all Canadian Benefit Plans and Canadian Pension Plans. The
Canadian Pension Plans are duly registered under the Income Tax Act (Canada) and
all other applicable laws which require registration. Each Borrower and its
Subsidiaries have complied with and performed all of their statutory obligations
under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as would not reasonably be expected to have a Material
Adverse Effect. All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.15(b) hereto, as of the date hereof
each of the Canadian Benefit Plans is either fully funded or fully insured.
Except as set forth on Schedule 6.15(b) hereto, as of the date hereof there are
no outstanding actions or suits concerning the assets of the Canadian Pension
Plans or the Canadian Benefit Plans. Except as set forth on Schedule 6.15(b)
hereto, as of the date hereof neither the Canadian Borrower or its Subsidiaries
have any liability in respect of a multi-employer pension plan as that term is
defined in the relevant Canadian pension legislation. Except as set forth on
Schedule 6.15(b) hereto, as of the date hereof each of the Canadian Pension
Plans is fully funded on a going concern basis or solvency basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities or commissioned at the
request of any Borrower or its Subsidiaries and which are consistent with
generally accepted actuarial principles).
     Section 6.16. Compliance with Laws. Each Borrower and its Subsidiaries are
in compliance with the requirements of all federal, state, provincial and local
laws, rules and regulations applicable to or pertaining to their Property or
business operations (including, without limitation, the Occupational Safety and
Health Act of 1970, the Americans with

-44-



--------------------------------------------------------------------------------



 



Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), where any such non-compliance, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. Neither any
Borrower nor any Subsidiary has received notice to the effect that its
operations are not in compliance with any of the requirements of applicable
federal, state, provincial or local environmental, health, and safety statutes
and regulations or is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, where any such non-compliance
or remedial action, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
     Section 6.17. OFAC. (a) Each Borrower is in compliance with the
requirements of all United States and Canadian export control, trade and
commerce laws (including without limitation the OFAC Sanctions Program)
applicable to it, except where any such non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(b) each Subsidiary of each Borrower is in compliance with the requirements of
all United States and Canadian export control, trade and commerce laws
(including without limitation the OFAC Sanctions Program) applicable to such
Subsidiary, except where any such non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(c) each Borrower has provided to the Administrative Agent, the L/C Issuer, and
the Lenders all information regarding such Borrower and its Affiliates and
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable United States and Canadian export control,
trade and commerce laws, (including without limitation the OFAC Sanctions
Program), and (d) to the Borrowers’ knowledge, neither such Borrower nor any of
its Affiliates or Subsidiaries is, as of the date hereof, named on the current
OFAC SDN List.
     Section 6.18. Other Agreements. Neither Borrower nor any Loan Party is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default would reasonably be expected
to have a Material Adverse Effect.
     Section 6.19. Solvency. (a) U.S. Borrower. The U.S. Borrower and its
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.
     (b) Canadian Borrower. Canadian Borrower has received consideration that is
the reasonable equivalent value of the obligations and liabilities that Canadian
Borrower has incurred to the Administrative Agent and the Lenders. Canadian
Borrower is not insolvent as defined in any applicable state, provincial,
federal, municipal or relevant foreign statute, nor will Canadian Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to the
Administrative Agent and the Lenders. Canadian Borrower is not engaged or about
to engage in any business or transaction for which the assets retained by it are
or will be an unreasonably small amount of capital, taking into consideration
the obligations to the Administrative Agent and the Lenders incurred hereunder.
Canadian Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.

-45-



--------------------------------------------------------------------------------



 



     Section 6.20. No Default. No Default or Event of Default has occurred and
is continuing immediately after the execution and delivery hereof.
Section 7. Conditions Precedent.
     Section 7.1. All Credit Events. At the time of each Credit Event hereunder:
     (a) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of said time, except to the extent the same expressly relate to an
earlier date, provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects;
     (b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
     (c) in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.6 hereof, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed Application
for such Letter of Credit together with any fees called for by Section 2.1
hereof, and, in the case of an extension or increase in the amount of a Letter
of Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof; and
     (d) such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.
     Each request for a Borrowing hereunder and each request for the issuance
of, increase in the amount of, or extension of the expiration date of, a Letter
of Credit shall be deemed to be a representation and warranty by the Borrower
making such request on the date on such Credit Event as to the facts specified
in subsections (a) through (c), both inclusive, of this Section; provided,
however, that the Lenders may continue to make advances under the Revolving
Credit, in the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of any Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist.
     Section 7.2. Conditions to Effectiveness. The effectiveness of this
Agreement is subject to the satisfaction of all of the following conditions
precedent:
     (a) the Administrative Agent shall have received this Agreement duly
executed by the Borrowers, the Guarantors, and the Lenders;

-46-



--------------------------------------------------------------------------------



 



     (b) if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Notes of each Borrower
dated the date hereof and otherwise in compliance with the provisions of
Section 1.11 hereof;
     (c) the Administrative Agent shall have received copies of each Borrower’s
and each Guarantor’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary (or individual holding a comparable
position);
     (d) the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of each Borrower’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on each Borrower’s and each Guarantor’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;
     (e) the Administrative Agent shall have received copies of the certificates
of good standing (or equivalent instrument) for each Borrower and each Guarantor
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state (or equivalent) of its incorporation or organization;
     (f) the Administrative Agent shall have received a list of each Borrower’s
Authorized Representatives;
     (g) the Administrative Agent shall have received payment of all fees
payable on the Closing Date to the Administrative Agent pursuant to the BMO Fee
Letter;
     (h) the Administrative Agent shall have received payment of all fees
payable on the Closing Date to the Lead Arrangers and the Lenders (including
upfront fees for the Lenders) pursuant to the Arrangers’ Fee Letter dated
January 4, 2011, among the U.S. Borrower, the Lead Arrangers and Bank of
America, N.A.;
     (i) the U.S. Borrower shall have paid all fees and expenses (including
without limitation all fees and expenses of U.S. counsel and Canadian counsel to
the Administrative Agent) of the Administrative Agent incurred in connection
with this Agreement and the transactions contemplated hereby for which an
invoice has been submitted to the U.S. Borrower;
     (j) the Administrative Agent shall have received a summary of the results
of searches against the current name of the Canadian Borrower (as confirmed by a
certificate of compliance) conducted under the Personal Property Security Act in
effect in the provinces of Ontario and Alberta (collectively, the “PPSA”), the
Register of Personal and Movable Real Rights (Quebec), the Execution Act in the
provinces of Ontario, Alberta and Quebec, the Bank Act (Canada) in the provinces
of Ontario, Quebec and

-47-



--------------------------------------------------------------------------------



 



Alberta and the Bankruptcy and Insolvency Act (Canada), evidencing the absence
of Liens on its property except as permitted by Section 8.8 hereof;
     (k) no material adverse change in the business, financial condition,
operations, assets or Properties of the Borrowers and their Subsidiaries taken
as a whole shall have occurred since April 30, 2010;
     (l) the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Property of the U.S. Borrower and
each Domestic Subsidiary which is a Guarantor evidencing the absence of Liens on
its Property except as permitted by Section 8.8 hereof;
     (m) the Administrative Agent shall have received the favorable written
opinion of counsel to each Borrower and each Guarantor, in form and substance
satisfactory to the Administrative Agent;
     (n) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the U.S. Borrower to the extent not already
delivered pursuant to the Original Credit Agreement;
     (o) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of said time, except to the extent the same expressly relate to an
earlier date, provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects (and the Borrowers’ execution and delivery of this
Agreement shall constitute a representation and warranty that the condition
precedent contained in this subsection (o) has been satisfied on the date of
this Agreement) ;
     (p) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the execution and delivery hereof by the Borrowers
(and the Borrowers’ execution and delivery of this Agreement shall constitute a
representation and warranty that the condition precedent contained in this
subsection (p) has been satisfied on the date of this Agreement); and
     (q) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may have reasonably requested at least two Business Days in advance of the
Closing Date.
Section 8. Covenants.
     Each Borrower agrees that, so long as any credit is available to or in use
by any Borrower hereunder, except to the extent compliance in any case or cases
is waived in writing pursuant to the terms of Section 13.13 hereof:

-48-



--------------------------------------------------------------------------------



 



     Section 8.1. Maintenance of Business. Each Borrower shall, and shall cause
each Subsidiary to, preserve and maintain its existence, except as otherwise
provided in Section 8.10 hereof. Each Borrower shall, and shall cause each
Subsidiary to, take all reasonable actions to preserve and keep in force and
effect all licenses, permits, franchises, approvals, patents, trademarks, trade
names, trade styles, copyrights, and other proprietary rights necessary to the
proper conduct of its business where the failure to do so would reasonably be
expected to have a Material Adverse Effect.
     Section 8.2. Maintenance of Properties. Each Borrower shall, and shall
cause each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), provided that the Borrowers and their Subsidiaries may discontinue
the operations and maintenance of their properties if such discontinuance is
desirable in the conduct of their business and such discontinuance would not
reasonably be expected to have a Material Adverse Effect.
     Section 8.3. Taxes and Assessments. Each Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all
material taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves in accordance with
GAAP are provided therefor or to the extent that such failure would not
reasonably be expected to result in a Material Adverse Effect.
     Section 8.4. Insurance. Each Borrower shall insure and keep insured, and
shall cause each Subsidiary to insure and keep insured all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties; and each Borrower shall insure, and shall cause each
Subsidiary to insure, such other hazards and risks as and to the extent usually
insured by Persons similarly situated and conducting similar businesses.
     Section 8.5. Financial Reports. The U.S. Borrower shall, and shall cause
each Subsidiary to, maintain true and complete books of record and account, in
which appropriate entries in conformity with GAAP in accordance with customary
business practice shall be made; and shall furnish to the Administrative Agent
such information respecting the business and financial condition of the U.S.
Borrower and its Subsidiaries as the Administrative Agent may reasonably
request; and without any request, shall furnish to the Administrative Agent, the
Lenders, and L/C Issuer:
     (a) as soon as available, and in any event no later than 45 days after the
last day of the first three fiscal quarters of each fiscal year of the U.S.
Borrower, a copy of the consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, changes in shareholders’ equity, and cash flows of the
U.S. Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal

-49-



--------------------------------------------------------------------------------



 



year, prepared by the U.S. Borrower in accordance with GAAP (subject to the
absence of footnote disclosures and year-end audit adjustments) and certified to
by its chief financial officer or another officer of the U.S. Borrower
acceptable to the Administrative Agent;
     (b) as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of the U.S. Borrower, a copy of the consolidated
balance sheet of the U.S. Borrower and its Subsidiaries as of the last day of
the fiscal year then ended and the consolidated statements of income, retained
earnings, and cash flows of the U.S. Borrower and its Subsidiaries for the
fiscal year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous fiscal year,
accompanied by an unqualified opinion of Ernst & Young LLP or another firm of
independent public accountants of recognized national standing, selected by the
U.S. Borrower, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in all material
respects in accordance with GAAP the consolidated financial condition of the
U.S. Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
     (c) notice of any Change of Control;
     (d) promptly after knowledge thereof of any Borrower, written notice of
(i) any pending litigation or governmental or arbitration proceeding or labor
controversy against any Borrower or any Subsidiary or any of their Property
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder; and
     (e) with each of the financial statements delivered pursuant to subsections
(a) and (b) above, a written certificate in the form attached hereto as
Exhibit E signed by the chief financial officer of the Borrowers or another
officer of the Borrowers acceptable to the Administrative Agent to the effect
that no Default or Event of Default has occurred during the period covered by
such statements or, if any such Default or Event of Default has occurred during
such period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by any Borrower or any Subsidiary to remedy
the same. Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.20 hereof.
Delivery within period specified above in clauses (a) and (b) of the U.S.
Borrower’s quarterly report on Form 10-Q (with respect to clause (a)) or annual
report on Form 10-K (with respect to clause (b)), in each case, prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to have satisfied the requirements of clause
(a) or (b) above, as applicable. The U.S. Borrower will be deemed to have made
such delivery it has timely made such Form 10-Q or 10-K, as applicable,
available on “EDGAR” and

-50-



--------------------------------------------------------------------------------



 



on its homepage on the worldwide web (at the date of this Agreement located at
www.smucker.com) and shall have given the Administrative Agent prior notice
(which shall contain an electronic link to the location on EDGAR or the U.S.
Borrower’s homepage on the worldwide web where such forms are located) of such
availability on EDGAR and on its home page in connection with each delivery. The
Borrowers may comply with the requirements of the other clauses of this
Section 8.5 by publishing such statements and reports on its internet web site
or another accessible electronic database and giving the Administrative Agent
notice (which shall contain an electronic link to the location on EDGAR or the
U.S. Borrower’s homepage on the worldwide web where such forms are located)
thereof.
     Section 8.6. Inspection. Each Borrower shall, and shall cause each Loan
Party to, permit the Administrative Agent and the L/C Issuer (if there are any
Letters of Credit outstanding), and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, its officers having responsibility for the matters being
discussed and independent public accountants (and by this provision each
Borrower hereby authorizes such accountants to discuss with the Administrative
Agent and L/C Issuer the finances and affairs of such Borrower and its
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender or L/C Issuer may designate and, so long as no Event of
Default exists, with reasonable prior notice to the relevant Borrower.
     Section 8.7. Borrowings and Guaranties. No Borrower shall, nor shall it
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
Debt, or incur liabilities for interest rate, currency, or commodity cap,
collar, swap, or similar hedging arrangements, or be or become liable as
endorser, guarantor, surety or otherwise for any debt, obligation or undertaking
of any other Person (including any Borrower or Subsidiary) in respect of Debt,
or otherwise agree to provide funds for payment of the obligations of another in
respect of Debt, or supply funds thereto or invest therein or otherwise assure a
creditor in respect of Indebtedness for Borrowed Money of another against loss,
or apply for or become liable to the issuer of a letter of credit which supports
an obligation of another; provided, however, that the foregoing shall not
restrict nor operate to prevent:
     (a) the Obligations of the Borrowers and the Guarantors owing to the
Administrative Agent and the Lenders (and their Affiliates);
     (b) obligations of any Borrower or any Subsidiary arising out of interest
rate, foreign currency, and commodity hedging agreements entered into with
financial institutions in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;
     (c) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
     (d) intercompany advances from time to time owing by any Subsidiary to any
Borrower or another Subsidiary or by any Borrower to a Subsidiary in and
guarantees and

-51-



--------------------------------------------------------------------------------



 



similar undertakings by a Borrower or a Subsidiary in respect of such
obligations of any other Borrower or Subsidiary;
     (e) Debt and guaranties outstanding (or commitments existing) on the date
hereof and listed on Schedule 8.7 and any refinancings, refundings, renewals or
extensions thereof; provided that the principal amount of such Debt and
guaranties is not increased at the time of such refinancing, refunding, renewal
or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;
     (f) Debt of any Person that becomes a Subsidiary of a Borrower after the
date hereof in accordance with the terms of Section 8.9, which Debt is existing
at the time such Person becomes a Subsidiary of a Borrower (other than Debt
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Borrower);
     (g) Priority Debt in an aggregate amount not to exceed 15% of Consolidated
Total Capitalization as of the most recently ended fiscal quarter of the U.S.
Borrower at any time; and
     (h) indebtedness of the U.S. Borrower, the Canadian Borrower or any
Subsidiary Guarantor not otherwise permitted by this Section, provided that
after the incurrence thereof the U.S. Borrower is in compliance on a pro forma
basis with Section 8.20(a) hereof.
     Section 8.8. Liens. No Borrower shall, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:
     (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under (i) ERISA or (ii) any Canadian federal and provincial pension laws
unless such Lien arises or persists in the normal course of the funding or
administration of a Canadian Pension Plan incompliance with applicable law),
good faith cash deposits in connection with tenders, contracts or leases to
which any Borrower or any Subsidiary is a party or other cash deposits required
to be made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money;
     (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business;
     (c) judgment liens and judicial attachment liens not constituting an Event
of Default under Section 9.1(g) hereof and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding;

-52-



--------------------------------------------------------------------------------



 



     (d) any interest or title of a lessor under any operating lease;
     (e) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of any Borrower or any Subsidiary;
     (f) Liens existing on the date hereof and any renewals or extensions
thereof, provided that (i) the Property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 8.7(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.7(e);
     (g) Liens on Property of a Person existing at the time such Person is
merged into or consolidated with a Borrower or any Subsidiary of a Borrower or
becomes a Subsidiary of a Borrower; provided that such Liens were not created in
contemplation of such merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with such
Borrower or such Subsidiary or acquired by such Borrower or such Subsidiary, and
the applicable Indebtedness for Borrowed Money secured by such Lien is permitted
under Section 8.7(f);
     (h) reservations and exceptions relating to Property in Canada contained or
implied by statute in the original disposition from the Crown in right of Canada
and grants made by the Crown in right of Canada of interests so reserved or
accepted;
     (i) Liens securing intercompany advances permitted by Section 8.7(d) to the
extent solely in favor of a Borrower or a Subsidiary; and
     (j) Liens not otherwise permitted hereby securing indebtedness permitted by
this Section 8.8, provided that the aggregate principal amount of Priority Debt
plus (without duplication) the aggregate principal amount of indebtedness
secured by a Lien pursuant to this clause (j) will not exceed 15% of
Consolidated Total Capitalization as of the most recently ended fiscal quarter
of the U.S. Borrower at any time.
     Section 8.9. Acquisitions; Intercompany Investments, Loans and Advances. No
Borrower shall, nor shall it permit any Subsidiary to, directly or indirectly,
make, retain or have outstanding any investments (whether through purchase of
stock or obligations or otherwise) in, or loans or advances to (other than for
travel advances and other similar cash advances made to employees in the
ordinary course of business), any other Borrower or Subsidiary, or acquire all
or substantially all of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:
     (a) each Borrower’s investments from time to time in its Subsidiaries
(including the formation of new subsidiaries), and investments made from time to
time by

-53-



--------------------------------------------------------------------------------



 



a Subsidiary in one or more of its Subsidiaries (including the formation of new
subsidiaries);
     (b) intercompany advances made from time to time by any Borrower or a
Subsidiary to another Borrower or Subsidiary or by a Subsidiary to a Borrower;
and
     (c) Permitted Acquisitions.
     Section 8.10. Mergers, Consolidations and Sales. No Borrower shall, nor
shall it permit any Subsidiary to, be a party to any merger, amalgamation,
consolidation, arrangement or reorganization or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction other than in the
ordinary course of business; provided, however, that this Section shall not
apply to nor operate to prevent:
     (a) the sale, transfer, lease or other disposition of Property of (i) any
Borrower and any Wholly owned Subsidiary to one another and (ii) any Borrower or
Subsidiary to another for fair value;
     (b) the sale, transfer, lease or other disposition of Property of any
Subsidiary that is neither a Borrower nor a Guarantor and any other Subsidiary
that is neither a Borrower nor a Guarantor to one another;
     (c) any Subsidiary may merge or amalgamate with (i) a Borrower, provided
that (A) if the Subsidiary is merging with the US Borrower, such Borrower shall
be the continuing or surviving Person and (B) if such Subsidiary is amalgamating
with the Canadian Borrower, the amalgamated corporation resulting from such
amalgamation shall deliver a written confirmation to the Administrative Agent
confirming that it is subject to all of the Obligations of the Canadian Borrower
hereunder, or (ii) any one or more other Subsidiaries, provided that when any
Wholly owned Subsidiary is merging or amalgamating with another Subsidiary, the
Wholly owned Subsidiary shall be the continuing or surviving Person;
     (d) in connection with any acquisition permitted under Section 8.9, any
Borrower and any Subsidiary of a Borrower may merge or amalgamate into or
consolidate with any other Person or permit any other Person to merge or
amalgamate into or consolidate with it; provided that the Person surviving such
merger, amalgamation or consolidation shall be a Borrower or a Subsidiary of
such Borrower, or in the case of the Canadian Borrower, the amalgamated
corporation resulting from such amalgamation shall deliver a written
confirmation to the Administrative Agent confirming that it is subject to all of
the Obligations of the Canadian Borrower hereunder;
     (e) sale, transfer or other disposition of any equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
sale, transfer or other disposition are reasonably promptly applied to the
purchase price of such replacement property;

-54-



--------------------------------------------------------------------------------



 



     (f) non-exclusive licenses of intellectual property rights;
     (g) any Subsidiary may dissolve, liquidate or otherwise terminate its
existence, or may reincorporate or reorganize in another jurisdiction, if the
U.S. Borrower determines that such action is consistent with the interests of
the U.S. Borrower and its Subsidiaries taken as a whole; and
     (h) any Borrower or any Subsidiary may sell, lease, transfer or otherwise
dispose of any assets to any Person so long as (i) such disposition is for fair
market value (as determined by such Borrower or Subsidiary); and (ii) the
aggregate amount of all such dispositions pursuant to this subsection (g) for
all of the Borrowers and Subsidiaries does not exceed, for the most recently
completed four fiscal quarters of U.S. Borrower, an amount equal to fifteen
percent (15%) of Consolidated Total Assets for the most recently completed
fiscal year of U.S. Borrower; provided, however, that if the proceeds hereof are
intended to be used to repay Indebtedness for Borrowed Money or to acquire
property useful in the business of the U.S. Borrower and its Subsidiaries within
three hundred sixty-five (365) days, then such sale, lease, transfer or other
disposition shall be excluded for the purposes of determining compliance with
this clause (g) or hereof.
     Section 8.11. Dividends and Certain Other Restricted Payments. No Borrower
shall, nor shall it permit any Subsidiary to, (a) declare or pay any dividends
on or make any other distributions in respect of any class or series of its
capital stock or other equity interests (other than dividends or distributions
payable solely in its capital stock or other equity interests), or (b) directly
or indirectly purchase, redeem, or otherwise acquire or retire any of its
capital stock or other equity interests or any warrants, options, or similar
instruments to acquire the same, (collectively referred to herein as “Restricted
Payments”); provided, however, that (a) the foregoing shall not operate to
prevent the making of dividends or distributions by any Subsidiary to any other
Subsidiary or to a Borrower, and (b) the U.S. Borrower may declare or pay any
Restricted Payment so long as both immediately prior to and after such
declaration or payment no Event of Default shall exist.
     Section 8.12. Benefit Plans. (a) ERISA. Each Borrower shall, and shall
cause each ERISA Affiliate to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
would reasonably be expected to result in the imposition of a Lien against any
of its Property and have a Material Adverse Effect. Each Borrower shall, and
shall cause ERISA Affiliate to, promptly notify the Administrative Agent and
each Lender of: (a) the occurrence of any Reportable Event with respect to a
Pension Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Pension Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Pension Plan, and (d) the occurrence
of any event with respect to any Plan which would result in the incurrence by
such Borrower or any ERISA Affiliate of any liability, fine or penalty, or any
increase in the contingent liability of such Borrower or any ERISA Affiliate
with respect to any post-retirement Welfare Plan benefit, that, in any such
case, would reasonably be expected to have a Material Adverse Effect.

-55-



--------------------------------------------------------------------------------



 



     (b) Canadian Pension Plans and Benefit Plans.
     (i) For each existing, or hereafter adopted, Canadian Pension Plan and
Canadian Benefit Plan, each Borrower and its Subsidiaries shall in a timely
fashion comply with and perform in all material respects all of their statutory
obligations under and in respect of such Canadian Pension Plan or Canadian
Benefit Plan, including under any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
     (ii) All employer or employee payments, contributions or premiums required
to be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by any Borrower or its Subsidiary in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws. Each Borrower and its Subsidiaries shall also ensure that
within 30 days after (A) the timely filing of an actuarial valuation report
required to be filed under Canadian pension legislation, or (B) the rendering of
an actuarial valuation report commissioned at the request of any Borrower or its
subsidiaries (a “New Valuation Report”), which New Valuation Report identifies a
going concern or solvency deficit (using actuarial methods and assumptions which
are consistent with the valuations last filed with the applicable Governmental
Authorities and with generally accepted actuarial principles) that is greater
than the corresponding going concern or solvency deficit disclosed in
Schedule 6.15(b) (the “Increased Deficit”), where such Increased Deficit would
reasonably be expected to have a Material Adverse Effect, the difference between
the Increased Deficit and the corresponding deficit disclosed in Schedule 6.15
shall be liquidated so as to bring the level of such deficit to a level equal to
any corresponding deficit disclosed in Schedule 6.15(b).
     (iii) Except as disclosed in Schedule 6.15(b), where it would reasonably be
expected to have a Material Adverse Effect, (i) no Canadian Benefit Plans shall
be an unfunded or self-insured plan; and (ii) no Borrower or Subsidiary shall
increase its unfunded position in respect of such Canadian Benefit Plan
disclosed in 6.15(b)
     (iv) Except as disclosed in Schedule 6.15(b), no Borrower or any of their
Subsidiaries shall have any liability in respect of a multi-employer pension
plan as that term is defined in the relevant Canadian pension legislation.
     (v) Each Borrower or its Subsidiary shall deliver to the Administrative
Agent (A) if requested by the Administrative Agent, copies of each annual and
other return, report or valuation with respect to each Canadian Pension Plan as
filed with any applicable Governmental Authority or as commissioned by such
Borrower or its Subsidiary; (B) promptly after receipt thereof, a copy of any
material claim direction, order, notice, ruling or opinion that any Borrower or
any Subsidiary may receive from any applicable Governmental Authority or other
claimant except for regular claims for benefits with respect to any Canadian
Pension Plan or Canadian Benefit Plan; and (C) notification within thirty
(30) days of any increases having a cost to any Borrower or any Subsidiary in
excess of Five Million Dollars ($5,000,000) per annum in the aggregate, in

-56-



--------------------------------------------------------------------------------



 



respect of any existing Canadian Pension Plan or Canadian Benefit Plan, or the
establishment of any new Canadian Pension Plan or Canadian Benefit Plan, or the
commencement of contributions to any such plan to which any Borrower or any
Subsidiary was not previously contributing.
     Section 8.13. Compliance with Laws. Each Borrower shall, and shall cause
each Subsidiary to, comply in all material respects with the requirements of all
federal, state, provincial, and local laws, rules, regulations, ordinances and
orders applicable to or pertaining to its Property or business operations,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
     Section 8.14. Compliance with OFAC Sanctions Programs. (a) Each Borrower
shall at all times comply with the requirements of all United States and
Canadian export control, trade and commerce laws (including without limitation
the OFAC Sanctions Programs) applicable to such Borrower and shall cause each of
its Subsidiaries to comply with the requirements of all United States and
Canadian export control, trade and commerce laws applicable to such Subsidiary,
except in each case where any such non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     (b) Each Borrower shall provide the Administrative Agent, the L/C Issuer,
and the Lenders any information regarding such Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable United States and Canadian export control,
trade and commerce laws (including without limitation the OFAC Sanctions
Programs); subject however, in the case of Affiliates, to such Borrower’s
ability to provide information applicable to them.
     (c) If any Borrower obtains actual knowledge or receives any written notice
that such Borrower, any Affiliate or any Subsidiary is named on the then current
OFAC SDN List (such occurrence, an “OFAC Event”), such Borrower shall promptly
(i) give written notice to the Administrative Agent, the L/C Issuer, and the
Lenders of such OFAC Event, and (ii) comply with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),
including the United States and Canadian export control, trade and commerce laws
(including without limitation the OFAC Sanctions Programs), and each Borrower
hereby authorizes and consents to the Administrative Agent, the L/C Issuer, and
the Lenders taking any and all steps the Administrative Agent, the L/C Issuer,
or the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the United States and Canadian export control, trade and
commerce laws (including without limitation the OFAC Sanctions Programs)
(including the freezing and/or blocking of assets and reporting such action to
OFAC).
     Section 8.15. Burdensome Contracts With Affiliates. Except as otherwise
permitted hereunder, no Borrower shall, nor shall it permit any Subsidiary to,
enter into any contract, agreement or business arrangement with any of its
Affiliates on terms and conditions which are,

-57-



--------------------------------------------------------------------------------



 



taken as a whole, materially less favorable to the Borrower or such Subsidiary
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided however
that the foregoing shall not prohibit (a) the payment of customary and
reasonable directors’ fees to directors who are not employees of any Borrower or
any of their Subsidiaries or an Affiliate, (b) any transaction between a
Borrower or a Guarantor and an Affiliate that is a Borrower or a Guarantor which
the U.S. Borrower reasonably determines in good faith is beneficial to the U.S.
Borrower and is Subsidiaries taken as a whole and which is not entered into for
the purpose of hindering the exercise by the Administrative Agent or the Lenders
of any rights or remedies under this Agreement, (c) any employment agreement,
employee benefit plan, stock option plan, officer and director indemnification
agreement or any similar arrangement entered into by any Borrower or any
Subsidiary in the ordinary course of business, or (d) loans to employees or
officers in the ordinary course of business.
     Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrowers
and their Subsidiaries ends on April 30 of each year; and no Borrower shall, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.
     Section 8.17. Change in the Nature of Business. No Borrower shall, nor
shall it permit any Subsidiary to, engage in any material line of business if as
a result thereof the general nature of the business conducted by the U.S.
Borrower and its Subsidiaries would be substantially changed from the general
nature of the business conducted by the U.S. Borrower and its Subsidiaries on
the date hereof (it being understood and agreed that any business which is in
the food and beverage industry shall not violate this Section 8.17).
     Section 8.18. Use of Proceeds. Each Borrower shall use the credit extended
to it under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
     Section 8.19. No Restrictions. Except as provided herein, no Borrower
shall, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by such Borrower or
any other Subsidiary, (b) pay any indebtedness owed to a Borrower or any other
Subsidiary, (c) make loans or advances to any Borrower or any other Subsidiary,
(d) transfer any of its Property to any Borrower or any other Subsidiary, or
(e) guarantee the Obligations as required by the Loan Documents, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreement entered
into in the ordinary course of business and consistent with past practices, or
(iii) customary restrictions in security agreements or mortgages securing
Indebtedness for Borrowed Money of any Borrower or any of their Subsidiaries, or
any Capital Lease, of any Borrower or any Subsidiary to the extent such
restrictions shall only restrict the transfer of the Property subject to such
agreement, mortgage or Capital Lease.

-58-



--------------------------------------------------------------------------------



 



     Section 8.20. Financial Covenants. (a) Total Leverage Ratio. As of the last
day of each fiscal quarter of the Borrowers, the Borrowers shall not permit the
Total Leverage Ratio to be greater than 3.5 to 1.
     (b) Interest Coverage Ratio. As of the last day of each fiscal quarter of
the Borrowers, the Borrowers shall not permit the Interest Coverage Ratio to be
less than 3.5 to 1.
     Section 8.21. Other Covenants. In the event that after the date hereof any
Borrower or any Guarantor shall enter into, or shall have entered into, any
agreement regarding Indebtedness for Borrowed Money in a principal amount in
excess of $100,000,000, which contain Financial Covenants that are not contained
herein or that are more restrictive than the Financial Covenants set forth
herein, then the Borrowers and the Guarantors shall be bound hereunder by such
more restrictive Financial Covenants with the same force and effect as if such
covenants were written herein. For purposes of this Section 8.21, “Financial
Covenant” means any covenant or equivalent provision (including, without
limitation, any default or event of default provision and definitions of defined
terms used therein) requiring the U.S. Borrower (a) to maintain any level of
financial performance (including, without limitation, a specified level of net
worth, total assets, cash flow or net income), (b) not to exceed any maximum
level of indebtedness, (c) to maintain any relationship of any component of its
capital structure to any other component thereof (including, without limitation,
the relationship of indebtedness, senior indebtedness or subordinated
indebtedness to total capitalization or to net worth), or (d) to maintain any
measure of its ability to service its indebtedness (including, without
limitation, falling below any specified ratio of revenues, cash flow or net
income to interest expense, rental expense, capital expenditures and/or
scheduled payments of indebtedness).
Section 9. Events of Default and Remedies.
     Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement) or of any Reimbursement Obligation, or default for a
period of five (5) Business Days in the payment when due of any interest, fee or
other Obligation payable hereunder or under any other Loan Document;
     (b) default in the observance or performance of any covenant set forth in
Sections 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.15, 8.17, 8.18, 8.19 or 8.20 hereof;
     (c) default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of the Borrower or (ii) written notice thereof is given to any Borrower
by the Administrative Agent;
     (d) any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders

-59-



--------------------------------------------------------------------------------



 



pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
     (e) any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void, or any Loan
Party takes any action for the purpose of terminating, repudiating or rescinding
any Loan Document executed by it or any of its obligations thereunder;
     (f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by any Borrower or any Subsidiary aggregating in excess of
$60,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Indebtedness
for Borrowed Money (whether or not such maturity is in fact accelerated), or any
such Indebtedness for Borrowed Money shall not be paid when due (whether by
demand, lapse of time, acceleration or otherwise);
     (g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $60,000,000 (except to the extent fully covered by
insurance), and which remains undischarged, unvacated, unbonded or unstayed for
a period of 30 days;
     (h) an ERISA Event occurs with respect to a pension benefit plan, a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would be expected to
result in a Material Adverse Effect;
     (i) any Change of Control shall occur;
     (j) any Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, the Bankruptcy and Insolvency Act (Canada), as amended, or the
Companies Creditors Arrangement Act (Canada), as amended, or the Winding-Up and
Restructuring Act (Canada), as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, receiver and manager, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it,

-60-



--------------------------------------------------------------------------------



 



(vi) take any corporate action in furtherance of any matter described in parts
(i) through (v) above, or (vii) fail to contest in good faith and with continued
due diligence any appointment or proceeding described in Section 9.1(k) hereof;
     (k) a custodian, receiver, receiver and manager, trustee, examiner,
liquidator or similar official shall be appointed for any Borrower or any
Subsidiary, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against any Borrower or any
Subsidiary, and such appointment is not immediately contested in good faith and
with continued due diligence continues undischarged or such proceeding is not
immediately contested in good faith and with continued due diligence and
continues undismissed or unstayed for a period of 60 days; or
     (l) The Canadian Borrower shall fail to make a payment pursuant to a
requirement from the Canada Revenue Agency pursuant to Section 224 or any
successor section of the Income Tax Act (Canada) or Section 317 or any successor
section of the Excise Tax Act (Canada) or any comparable provision of similar
legislation shall have been received by the Administrative Agent or any Lender
and is not satisfied by the Canadian Borrower or withdrawn within 10 days.
     Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
any Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrowers: (a) if so directed by the Required Lenders,
terminate the remaining Revolving Credit Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that each Borrower immediately pay to the
Administrative Agent the full amount then available for drawing under each or
any Letter of Credit issued for such Borrower’s account hereunder, and each
Borrower agrees to immediately make such payment and acknowledges and agrees
that the Lenders would not have an adequate remedy at law for failure by such
Borrower to honor any such demand and that the Administrative Agent, for the
benefit of the Lenders, shall have the right to require such Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to any Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.
     Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to any Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or

-61-



--------------------------------------------------------------------------------



 



notice of any kind, the obligation of the Lenders to extend further credit
pursuant to any of the terms hereof shall immediately terminate and each
Borrower shall immediately pay to the Administrative Agent the full amount then
available for drawing under all outstanding Letters of Credit issued for such
Borrower’s account hereunder, each Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by such Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require such Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.
     Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit issued for the account of a Borrower hereunder is required
under Section 1.9(b), Section 1.15, Section 9.2 or Section 9.3 above, such
Borrower shall forthwith pay the amount required to be so prepaid, to be held by
the Administrative Agent as provided in subsection (b) below.
     (b) All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit issued for the account of the Borrower that made such prepayment then or
thereafter made by the L/C Issuer, and to the payment of the unpaid balance of
all other Obligations of such Borrower. The Collateral Account shall be held in
the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the relevant Borrower, the
Administrative Agent shall invest funds held in the Collateral Account from time
to time in direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America with a
remaining maturity of one year or less, provided that the Administrative Agent
is irrevocably authorized to sell investments held in the Collateral Account
when and as required to make payments out of the Collateral Account for
application to amounts due and owing from the Borrower to the L/C Issuer, the
Administrative Agent or the Lenders; provided, however, that (i) if any Borrower
shall have made payment of all obligations referred to in subsection (a) above
required under Section 1.9(b) and Section 1.15 hereof, if any, at the request of
such Borrower the Administrative Agent shall release to such Borrower amounts
held in the Collateral Account so long as at the time of the release and after
giving effect thereto no Default or Event of Default exists and, in the case of
Section 1.15 hereof, the Defaulting Lender Period with respect to the relevant
Defaulting Lender has terminated, and (ii) if any Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Revolving Credit
Commitments, Loans or other Obligations remain outstanding, at the request of
such Borrower the Administrative Agent shall release to such Borrower any
remaining amounts prepaid by such Borrower that are held in the Collateral
Account.

-62-



--------------------------------------------------------------------------------



 



     Section 9.5. Notice of Default. The Administrative Agent shall give notice
to the Borrowers under Section 9.1(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.
Section 10. Change in Circumstances.
     Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation (and for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, guidelines or
directives in connection therewith (the “Dodd-Frank Act”) are deemed to have
been adopted and gone into effect after the date hereof), or in the
interpretation thereof makes it unlawful for any Lender to make or continue to
maintain any Eurodollar Loans or CAD CDOR Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrowers and such Lender’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans or CAD CDOR Loans. Each Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans or CAD CDOR Loans made to it, together with all interest
accrued thereon and all other amounts then due and payable to such Lender under
this Agreement; provided, however, subject to all of the terms and conditions of
this Agreement, the U.S. Borrower may then elect to borrow the principal amount
of the affected Eurodollar Loans from such Lender by means of U.S. Base Rate
Loans from such Lender, and the Canadian Borrower may then elect to borrow the
principal amount of the affected CAD CDOR Loans from such Lender by means of a
CAD Base Rate Loan from such Lender, which Loans shall not be made ratably by
the Lenders but only from such affected Lender.
     Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR or CDOR Fixed Rate. If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans or CAD CDOR Loans:
     (a) the Administrative Agent determines that deposits in U.S. Dollars or
Canadian Dollars (in the applicable amounts) are not being offered to it in the
interbank market for such Interest Period, or that by reason of circumstances
affecting the relevant interbank market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR or CDOR Fixed Rate, or
     (b) the Required Lenders advise the Administrative Agent that (i) LIBOR or
CDOR Fixed Rate as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of funding their Eurodollar Loans or
CAD CDOR Loans, respectively, for such Interest Period or (ii) that the making
or funding of Eurodollar Loans or CAD CDOR Loans become impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans or CAD CDOR Loans, as
applicable, shall be suspended.

-63-



--------------------------------------------------------------------------------



 



     Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the
date hereof, the adoption of any applicable law, rule or regulation (and for
purposes of this Agreement, the Dodd-Frank Act is deemed to have been adopted
and gone into effect after the date hereof), or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
the L/C Issuer with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:
     (i) shall subject any Lender (or its Lending Office) or the L/C Issuer to
any tax, duty or other charge with respect to its Eurodollar Loans, CAD CDOR
Loans, its Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligations owed to it or its obligation to make Eurodollar
Loans, CAD CDOR Loans, issue a Letter of Credit, or to participate therein, or
shall change the basis of taxation of payments to any Lender (or its Lending
Office) or the L/C Issuer of the principal of or interest on its Eurodollar
Loans, CAD CDOR Loans, Letter(s) of Credit, or participations therein or any
other amounts due under this Agreement or any other Loan Document in respect of
its Eurodollar Loans, CAD CDOR Loans, Letter(s) of Credit, any participation
therein, any Reimbursement Obligations owed to it, or its obligation to make
Eurodollar Loans, CAD CDOR Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income of such Lender or its Lending Office or the L/C Issuer imposed by the
jurisdiction in which such Lender’s or the L/C Issuer’s principal executive
office or Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Eurodollar Loans any such requirement included in an
applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
the L/C Issuer or shall impose on any Lender (or its Lending Office) or the L/C
Issuer or on the interbank market any other condition affecting its Eurodollar
Loans, its Notes, its CAD CDOR Loans, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans or CAD CDOR Loans, or to issue a Letter of
Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan or CAD CDOR Loans, issuing or maintaining a Letter of Credit, or
participating therein, or to reduce the amount of any sum received or receivable
by such Lender (or its Lending Office) or the L/C Issuer under this Agreement or
under any other Loan Document with respect thereto, by an amount deemed by such
Lender or L/C Issuer to be material, then, within 15 days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrowers
shall be obligated to pay to such Lender or L/C Issuer such additional amount or
amounts as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

-64-



--------------------------------------------------------------------------------



 



     (b) If, after the date hereof, any Lender, the L/ C Issuer, or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy (and for purposes of this
Agreement, the Dodd-Frank Act is deemed to have been adopted and gone into
effect after the date hereof), or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or the L/C Issuer
or any corporation controlling such Lender or L/C Issuer with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has had the effect of
reducing the rate of return on such Lender’s or L/C Issuer ‘s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer ‘s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or L/C Issuer to be
material, then from time to time, within 15 days after demand by such Lender or
L/C Issuer (with a copy to the Administrative Agent), each Borrower shall pay in
respect of Letters of Credit issued for its account to such Lender or L/C
Issuer, as applicable, such additional amount or amounts as will compensate such
Lender or L/C Issuer for such reduction.
     (c) A certificate of a Lender or L/C Issuer claiming compensation under
this Section 10.3 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive if reasonably determined. In determining
such amount, such Lender or L/C Issuer may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing, the Borrowers shall not be
obligated to compensate any Lender or L/C Issuer for any increased costs or
reductions incurred more than 90 days prior to the date the Lender or L/C
Issuer, as the case may be, notifies the Borrowers of its intention to claim
compensation therefor.
     Section 10.4. Lending Offices. Each Lender and L/C Issuer may, at its
option, elect to make its Loans and issue its Letters of Credit hereunder at the
branch, office or affiliate specified on the Administration Questionnaire
provided by it to the Administrative Agent (each a “Lending Office”) for each
type of Loan available hereunder and for each Borrower hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to the Borrowers and the Administrative Agent.
All terms of this Agreement shall apply to any such Lending Office and the
Loans, Letters of Credit, participations in L/C Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the L/C Issuer, as the case may
be, for the benefit of any such Lending Office. To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its Eurodollar Loans to reduce any liability of the Borrowers to such
Lender under Section 10.3 hereof or to avoid the unavailability of Eurodollar
Loans under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
     Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the

-65-



--------------------------------------------------------------------------------



 



purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 11. The Administrative Agent.
     Section 11.1. Appointment and Authorization of Administrative Agent. Each
Lender and the L/C Issuer hereby appoints Bank of Montreal as the Administrative
Agent under the Loan Documents and hereby authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. The Lenders and L/C Issuer expressly agree that the Administrative
Agent is not acting as a fiduciary of the Lenders or the L/C Issuer in respect
of the Loan Documents, the Borrowers or otherwise, and nothing herein or in any
of the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders or L/C Issuer except as expressly set
forth herein.
     Section 11.2. Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with any Borrower or any Affiliate
of any Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).
     Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from any Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and L/C Issuer written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders and L/C Issuer. In no event, however, shall the Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Loan Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer, or a Borrower. In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in

-66-



--------------------------------------------------------------------------------



 



taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.
     Section 11.4. Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
     Section 11.5. Liability of Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of any Borrower
or any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the L/C Issuer, the Borrowers, or any other Person for the default or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender and L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrowers in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender and
L/C Issuer to keep itself informed as to the creditworthiness of any Borrower
and its Subsidiaries, and the Administrative Agent shall have no liability to
any Lender or L/C Issuer with respect thereto.
     Section 11.6. Indemnity. The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents, and representatives harmless from
and against any liabilities, losses, costs or expenses

-67-



--------------------------------------------------------------------------------



 



suffered or incurred by it under any Loan Document or in connection with the
transactions contemplated thereby, regardless of when asserted or arising,
except to the extent they are promptly reimbursed for the same by any Borrower
and except to the extent that any event giving rise to a claim was caused by the
gross negligence or willful misconduct of the party seeking to be indemnified.
The obligations of the Lenders under this Section shall survive termination of
this Agreement. The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent, any L/C Issuer, or Swing Line
Lender hereunder (whether as fundings of participations, indemnities or
otherwise, and with any amounts offset for the benefit of the Administrative
Agent to be held by it for its own account and with any amounts offset for the
benefit of a L/C Issuer or Swing Line Lender to be remitted by the
Administrative Agent to of for the account of such L/C Issuer or Swing Line
Lender, as applicable), but shall not be entitled to offset against amounts owed
to the Administrative Agent, any L/C Issuer or Swing Line Lender by any Lender
arising outside of this Agreement and the other Loan Documents.
     Section 11.7. Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders, the L/C Issuer, and the Borrowers. Upon
any such resignation of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent, subject to the
consent (which shall not be unreasonably withheld or delayed) of the Borrowers
if no Event of Default shall have occurred and be continuing. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or, with the consent
(which shall not be unreasonably withheld or delayed) of the Borrowers if no
Event of Default shall have occurred and be continuing, any commercial bank, or
an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. Upon
the acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrowers shall be directed to make all payments due
each Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer.
     Section 11.8. L/C Issuer and Swing Line Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities
(a) provided to the Administrative Agent in this Section 11 with

-68-



--------------------------------------------------------------------------------



 



respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit or by the Swing Line Lender in
connection with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (b) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.
     Section 11.9. Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “book runners,” “lead
arrangers,” “arrangers,” or other designations for purposes hereto, but such
designation shall have no substantive effect, and neither the Lead Arrangers and
syndication agent named herein nor any such Lenders and their Affiliates shall
have any additional powers, duties or responsibilities as a result of being
named herein or of being so designated by the Administrative Agent.
     Section 11.10. The Intercreditor Agreement. The Administrative Agent is
hereby irrevocably authorized by the Required Lenders to execute and deliver the
Intercreditor Agreement on behalf of each of the Lenders and to take such action
and exercise such powers under the Intercreditor Agreement as the Administrative
Agent considers appropriate, provided the Administrative Agent shall not amend
the Intercreditor Agreement unless (a) such amendment is agreed to in writing by
the Required Lenders, or (b) such amendment is necessary as a result of an
amendment, waiver or other modification of this Agreement that has been approved
by the Required Lenders. Each Lender acknowledges and agrees that it (and any
assignee of such Lender) will be bound by the terms and conditions of the
Intercreditor Agreement upon the execution and delivery thereof by the
Administrative Agent. Except as otherwise specifically provided for herein, no
Lender other than the Administrative Agent shall have the right to institute any
suit, action or proceeding in equity or at law for the enforcement of any remedy
under the Intercreditor Agreement; it being understood and intended that all
proceedings at law or in equity shall be instituted, had, and maintained by the
Administrative Agent in the manner provided for in the Intercreditor Agreement
for the benefit of the Lenders.
Section 12. The Guarantees.
     Section 12.1. The Guarantees. To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrowers by reason of the Revolving Credit Commitments and for
other good and valuable consideration, receipt of which is hereby acknowledged,
(a) each Guarantor which is a Domestic Subsidiary (including any such Subsidiary
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit G or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates, the
due and punctual payment of all present and future Obligations of the U.S.
Borrower, including, but not limited to, the due and punctual payment by the
U.S. Borrower of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by

-69-



--------------------------------------------------------------------------------



 



the U.S. Borrower under the Loan Documents, in each case as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against any
Borrower or such other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against the U.S. Borrower or any such obligor in any
such proceeding), and (b) the U.S. Borrower and each Guarantor which is a
Subsidiary of the Canadian Borrower (including any such Subsidiary executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit G or such
other form acceptable to the Administrative Agent) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and the L/C Issuer and their Affiliates, the due and punctual payment
of all present and future Obligations of the Canadian Borrower, including, but
not limited to, the due and punctual payment by the Canadian Borrower of
principal of and interest on the Loans, the Reimbursement Obligations, and the
due and punctual payment of all other Obligations now or hereafter owed by the
Canadian Borrower under the Loan Documents, in each case as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against any
Borrower or such other obligor in a case under the Bankruptcy and Insolvency Act
(Canada), as amended, or the Companies Creditors Arrangement Act (Canada), as
amended, or the Winding-Up and Restructuring Act (Canada), as amended, or any
similar proceeding, whether or not such interest, costs, fees and charges would
be an allowed claim against the Canadian Borrower or any such obligor in any
such proceeding). In case of failure by any Borrower or other obligor punctually
to pay any Obligations guaranteed hereby, each Guarantor of such Borrower’s
Obligations under this Section 12.1 hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the relevant Borrower or such
obligor.
     Section 12.2. Guarantee Unconditional. The obligations of each Guarantor
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
     (a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
     (b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;
     (c) any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
any Borrower or other obligor or of any other guarantor contained in any Loan
Document;

-70-



--------------------------------------------------------------------------------



 



     (d) the existence of any claim, set-off, or other rights which any Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;
     (e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Borrower
or other obligor, any other guarantor, or any other Person or Property;
     (f) any application of any sums by whomsoever paid or howsoever realized to
any obligation of any Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;
     (g) any invalidity or unenforceability relating to or against any Borrower
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any provision of applicable law or regulation
purporting to prohibit the payment by any Borrower or other obligor or any other
guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents; or
     (h) any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12.
Each Guaranty hereunder shall be a guaranty of payment and not of collection.
     Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Revolving Credit Commitments are terminated,
all Letters of Credit have expired, and the principal of and interest on the
Loans and all other amounts payable by the Borrowers and the Guarantors under
this Agreement and all other Loan Documents. If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Borrower or other obligor or any Guarantor under the
Loan Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Section 12
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.
     Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations shall have been paid in full subsequent
to the termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations and all other amounts payable by the Borrowers hereunder and the
other Loan

-71-



--------------------------------------------------------------------------------



 



Documents and (y) the termination of the Revolving Credit Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent, the Lenders, and the L/C Issuer (and their
Affiliates) and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and L/C Issuer (and their Affiliates) or be credited and
applied upon the Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement.
     Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person against any Borrower or
other obligor, another guarantor, or any other Person.
     Section 12.6. Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 12 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
     Section 12.7. Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Borrower or other obligor under this Agreement or
any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.
     Section 12.8. Benefit to Guarantors. The Borrowers and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
     Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as
each Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as each Borrower is required by this
Agreement to prohibit such Guarantor from taking.

Section 13. Miscellaneous.

     Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except
as otherwise required by law and subject to Section 13.1(b) hereof, each payment
by each Borrower and the Guarantors under this Agreement or the other Loan
Documents shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient) imposed by
or within the jurisdiction in which such Borrower or such Guarantor is
domiciled, any jurisdiction from which such Borrower or such Guarantor makes any
payment, or (in each case) any political subdivision or taxing authority thereof
or therein. If any such withholding is so required, such Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure

-72-



--------------------------------------------------------------------------------



 



that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent, the L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties or interest, such
Borrower or such Guarantor shall reimburse the Administrative Agent, the L/C
Issuer or such Lender for that payment on demand in the currency in which such
payment was made. If such Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender, the L/C Issuer or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment.
     (b) U.S. Withholding Tax Exemptions. Each Lender or L/C Issuer that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the U.S. Borrower and the Administrative Agent on or
before the date the initial Credit Event is made hereunder or, if later, the
date such financial institution becomes a Lender or L/C Issuer hereunder, two
duly completed and signed copies of (i) either Form W-8 BEN (relating to such
Lender or L/C Issuer and entitling it to a complete exemption from withholding
under the Code on all amounts to be received by such Lender or L/C Issuer,
including fees, pursuant to the Loan Documents and the Obligations) or Form W-8
ECI (relating to all amounts to be received by such Lender or L/C Issuer,
including fees, pursuant to the Loan Documents and the Obligations) of the
United States Internal Revenue Service or (ii) solely if such Lender is claiming
exemption from United States withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8 BEN, or
any successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the U.S. Borrower and is not a controlled
foreign corporation related to the U.S. Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the U.S. Borrower and the Administrative Agent
such additional duly completed and signed copies of one or the other of such
Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) and such other certificates as may be
(i) requested by the U.S. Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then-current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations. Upon the request of the U.S. Borrower or the Administrative Agent,
each Lender and L/C Issuer that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) shall submit to the U.S. Borrower
and the Administrative Agent a certificate to the effect that it is such a
United States person.
     (c) Inability of Lender to Submit Forms. If any Lender or L/C Issuer
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the U.S. Borrower or the Administrative Agent any form or certificate
that such Lender or L/C Issuer is obligated to submit pursuant to

-73-



--------------------------------------------------------------------------------



 



subsection (b) of this Section 13.1 or that such Lender or L/C Issuer is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or L/C Issuer shall promptly notify the U.S. Borrower and
Administrative Agent of such fact and the Lender or L/C Issuer shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.
     (d) Compliance with FATCA. Additionally, each Lender that is organized
under the laws of a jurisdiction other than the United States shall comply with
any certification, documentation, information or other reporting necessary to
establish an exemption from withholding under FATCA and shall provide any other
documentation reasonably requested by the U.S. Borrower or the Administrative
Agent sufficient for the Administrative Agent and the U.S. Borrower to comply
with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements.
     Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the
part of the Administrative Agent, the L/C Issuer, or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
     Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
     Section 13.4. Documentary Taxes. Each Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
     Section 13.5. Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
     Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the

-74-



--------------------------------------------------------------------------------



 



Lenders and L/C Issuer with respect to the Loans and Letters of Credit,
including, but not limited to, Sections 1.12, 10.3, and 13.15 hereof, shall
survive the termination of this Agreement and the other Loan Documents and the
payment of the Obligations.
     Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender
a party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.
     Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to any Borrower, any Guarantor, the Administrative
Agent or L/C Issuer shall be addressed to its respective address or telecopier
number set forth below:

         
 
  to the U.S. Borrower or any   to the Administrative Agent and L/C Issuer :
 
  Guarantor:    
 
      Bank of Montreal
 
  One Strawberry Lane   115 South LaSalle Street
 
  Orrville, Ohio 44667   Chicago, Illinois 60603
 
  Attention: Treasurer   Attention: Ms. Betsy Erdelyi
 
  Telephone: (330) 684-3000   Telephone: (312) 461-4049
 
  Telecopy: (330) 684-3112   Telecopy: (312) 293-4280
 
       
 
  to the Canadian Borrower:    
 
       
 
  One Strawberry Lane    
 
  Orrville, Ohio 44667    
 
  Attention: Treasurer    
 
  Telephone: (330) 684-3000    
 
  Telecopy: (330) 684-3112    

-75-



--------------------------------------------------------------------------------



 



Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.
     Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
     Section 13.10. Successors and Assigns. This Agreement shall be binding upon
the Borrowers and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent, the L/C Issuer, and each of
the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations. The Borrowers and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.
     Section 13.11. Participants. Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Revolving Credit Commitments held by such Lender at any time and from
time to time to one or more other Persons; provided that no such participation
shall relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility to such participant. Any agreement pursuant
to which such participation is granted shall provide that the granting Lender
shall retain the sole right and responsibility to enforce the obligations of
each Borrower under this Agreement and the other Loan Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Loan Documents, except that such agreement may provide
that such Lender will not agree to any modification, amendment or waiver of the
Loan Documents that would reduce the amount of or postpone any fixed date for
payment of any Obligation in which such participant has an interest. Any party
to which such a participation has been granted shall have the benefits of
Section 1.12 and Section 10.3 hereof.
     Section 13.12. Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
          (i) Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and the
Loans and participation interest in L/C Obligations at the time owing to it or
in the case of an assignment to a Lender, an

-76-



--------------------------------------------------------------------------------



 



Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans and participation interest in L/C Obligations outstanding
thereunder) or, if the applicable Revolving Credit Commitment is not then in
effect, the principal outstanding balance of the Loans and participation
interest in L/C Obligations of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Effective
Date” is specified in the Assignment and Acceptance, as of the Effective Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by Section 13.12(a)(i)(B) and, in
addition:
     (a) the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (b) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; or
     (c) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (d) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Loans (whether or not then outstanding).
          (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

-77-



--------------------------------------------------------------------------------



 



          (v) No Assignment to Borrower or Parent. No such assignment shall be
made to any Borrower or any of their Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
          (vii) No Prohibited Transaction. No such assignment shall be made if
such assignment would result in a prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.
          (b) Register. The Administrative Agent, acting solely for this purpose
as an agent of each Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans owing by
each Borrower to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and each
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
          (c) Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

-78-



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything to the contrary herein, if at any time
the Swing Line Lender assigns all of its Revolving Credit Commitments and
Revolving Loans pursuant to subsection (a) above, the Swing Line Lender may
terminate the Swing Line. In the event of such termination of the Swing Line,
the Borrowers shall be entitled to appoint another Lender to act as the
successor Swing Line Lender hereunder (with such Lender’s consent); provided,
however, that the failure of the Borrowers to appoint a successor shall not
affect the resignation of the Swing Line Lender. If the Swing Line Lender
terminates the Swing Line, it shall retain all of the rights of the Swing Line
Lender provided hereunder with respect to Swing Loans made by it and outstanding
as of the effective date of such termination, including the right to require
Lenders to make Revolving Loans or fund participations in outstanding Swing
Loans pursuant to Section 1.7 hereof.
     Section 13.13. Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrowers, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent, the L/C
Issuer, or the Swing Line Lender are affected thereby, the Administrative Agent,
the L/C Issuer, or the Swing Line Lender, as applicable; provided that:
     (i) no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Revolving Credit Commitment, or extend the Revolving Credit
Termination Date, of any Lender without the consent of such Lender or (B) reduce
the amount of or postpone the date for any scheduled payment of any principal of
or interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder;
     (ii) no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.13, change any provision hereof in a manner that
would alter the pro rata sharing of payments or reduction of the Revolving
Credit Commitments, release any material guarantor (except as otherwise provided
for in the Loan Documents), release the U.S. Borrower as a Guarantor of the
Canadian Borrower’s Obligations, or affect the number of Lenders required to
take any action hereunder or under any other Loan Document; and
     (iii) no amendment to Section 12 hereof shall be made without the consent
of the Guarantor(s) affected thereby.
     Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
     Section 13.15. Costs and Expenses; Indemnification. Each Borrower agrees to
pay all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, syndication, and administration of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of United
States and Canadian counsel to the Administrative Agent, in connection with the
preparation and execution of the Loan Documents, and any

-79-



--------------------------------------------------------------------------------



 



amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated. Each Borrower agrees to pay to the
Administrative Agent, the L/C Issuer and each Lender, all costs and expenses
reasonably incurred or paid by the Administrative Agent, the L/C Issuer, such
Lender, or any such holder, including reasonable attorneys’ fees and
disbursements and court costs, in connection with the enforcement of any of the
Loan Documents (including all such costs and expenses incurred in connection
with any proceeding under the United States Bankruptcy Code involving any
Borrower or any Guarantor as a debtor thereunder) or in connection with any
work-out or restructuring in respect of the Obligations hereunder. Each Borrower
further agrees to indemnify the Administrative Agent, the L/C Issuer, each
Lender, and any security trustee therefor, and their respective directors,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit or any actual or alleged presence or
release of Hazardous Materials on or from any Property owned or operated by any
Borrower or any Subsidiary or any liability under any Environmental Law, other
than those which are determined by a court of competent jurisdiction in a final
non-appealable judgment to have arisen from the gross negligence or willful
misconduct of the party claiming indemnification. Each Borrower, upon demand by
the Administrative Agent, the L/C Issuer or a Lender at any time, shall
reimburse the Administrative Agent, the L/C Issuer or such Lender for any legal
or other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is determined by
a court of competent jurisdiction in a final non-appealable judgment to be
directly due to the gross negligence or willful misconduct of the party to be
indemnified. To the extent permitted by applicable law, neither any Borrower nor
any Guarantor shall assert, and each such Person hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. The obligations of each Borrower
under this Section shall survive the termination of this Agreement.
     Section 13.16. Set-off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, the L/C
Issuer, each subsequent holder of any Obligation, and each of their respective
affiliates, is hereby authorized by each Borrower and each Guarantor at any time
or from time to time, without notice to any Borrower, any Guarantor or to any
other Person, any such notice being hereby expressly waived, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, and in whatever currency denominated, but not including
trust accounts) and any other indebtedness at

-80-



--------------------------------------------------------------------------------



 



any time held or owing by that Lender, L/C Issuer, subsequent holder, or
affiliate, to or for the credit or the account of such Borrower or such
Guarantor, whether or not matured, against and on account of the Obligations of
such Borrower or such Guarantor to that Lender, L/C Issuer, or subsequent holder
under the Loan Documents, including, but not limited to, all claims of any
nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender, L/C Issuer, or subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.
     Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
     Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York.
     Section 13.19. Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
     Section 13.20. Excess Interest. (a) Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither any Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law), (ii)
refunded to the relevant Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect

-81-



--------------------------------------------------------------------------------



 



such reduction in the relevant interest rate, and (e) neither any Borrower nor
any guarantor or endorser shall have any action against the Administrative Agent
or any Lender for any damages whatsoever arising out of the payment or
collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any of any Borrower’s Obligations is calculated at
the Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on such Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on such Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.
          (b) Canadian Interest. If any provision of this Agreement or any other
Loan Document would obligate Canadian Borrower to make any payment of interest
or other amount payable to (including for the account of) any Lender in an
amount, or calculated at a rate, that would be prohibited by law or would result
in a receipt by such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (i) first, by reducing the amount or rate of
interest required to be paid to such Lender under Section 1.4; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender that would constitute interest for purposes
of Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if a Lender shall
have received an amount in excess of the maximum amount permitted by that
section of the Criminal Code (Canada), then Canadian Borrower shall be entitled,
by notice in writing to such Canadian Lender, to obtain reimbursement from such
Lender in an amount equal to such excess, and pending such reimbursement, such
amount shall be deemed to be an amount payable by such Lender to Canadian
Borrower. Any amount or rate of interest referred to in this Agreement with
respect to the Revolving Credit Commitments to make Loans to and issue Letters
of Credit for the account of the Canadian Borrower shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the Revolving Credit
Commitments to make Loans to and issue Letters of Credit for the account of the
Canadian Borrower remains outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the period
during which such Revolving Credit Commitments are available and, in the event
of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.
     Section 13.21. Construction. The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as any Borrower has one or more Subsidiaries.

-82-



--------------------------------------------------------------------------------



 



     Section 13.22. Lender’s and L/C Issuer ‘s Obligations Several. The
obligations of the Lenders and L/C Issuer hereunder are several and not joint.
Nothing contained in this Agreement and no action taken by the Lenders or L/C
Issuer pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer
a partnership, association, joint venture or other entity.
     Section 13.23. Currency. Each reference in this Agreement to U.S. Dollars
or to Canadian Dollars (the “relevant currency”) is of the essence. To the
fullest extent permitted by law, the obligation of each Borrower and each
Guarantor in respect of any amount due in the relevant currency under this
Agreement shall, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the
amount in the relevant currency that the Person entitled to receive such payment
may, in accordance with normal banking procedures, purchase with the sum paid in
such other currency (after any premium and costs of exchange) on the Business
Day immediately following the day on which such Person receives such payment. If
the amount of the relevant currency so purchased is less than the sum originally
due to such Person in the relevant currency, the relevant Borrower or relevant
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Person against such loss, and if the amount of the
specified currency so purchased exceeds the sum of (a) the amount originally due
to the relevant Person in the specified currency plus (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Person under Section 13.7 hereof, such Person
agrees to remit such excess to the relevant Borrower. Unless otherwise specified
herein, all references to a currency shall be deemed to refer to U.S. Dollars.
     Section 13.24. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrowers and the Guarantors hereby submit to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State court sitting in the Borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrowers and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The
Borrowers, the Guarantors, the Administrative Agent, the L/C Issuer and the
Lenders hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to any Loan Document or the transactions
contemplated thereby.
     Section 13.25. USA Patriot Act. Each Lender and L/C Issuer that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies such Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify each Borrower in accordance with the Act.
     Section 13.26. Confidentiality. Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers,

-83-



--------------------------------------------------------------------------------



 



employees and agents, including accountants, legal counsel and other advisors to
the extent any such Person has a need to know such Information (it being
understood that the Persons to whom such disclosure is made will first be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrowers, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis from a source other than any Borrower
or any Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, (i) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Loans or Revolving Credit Commitments hereunder, or (j) to entities which
compile and publish information about the syndicated loan market, provided that
only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j). For purposes
of this Section, “Information” means all information received from any Borrower
or any of the Subsidiaries or from any other Person on behalf of any Borrower or
any Subsidiary relating to any Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by any Borrower or any of its Subsidiaries or from any other
Person on behalf of any Borrower or any of the Subsidiaries.
     Section 13.27. Amendment and Restatement. This Agreement amends and
restates the Original Credit Agreement and is not intended to be or operate as a
novation or an accord and satisfaction of the Original Credit Agreement or the
Obligations evidenced or provided for thereunder.
     Section 13.28. No Fiduciary Duty. Each Borrower and each Guarantor agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, such Borrower and such Guarantor and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.
[Signature Pages to Follow]

-84-



--------------------------------------------------------------------------------



 



     This Amended and Restated Credit Agreement is entered into between us for
the uses and purposes hereinabove set forth as of the date first above written.

            “Borrowers”

The J. M. Smucker Company
      By:   /s/ Debra A. Marthey         Name:   Debra A. Marthey       
Title:   Treasurer        Smucker Foods of Canada Corp.
      By:   /s/ Debra A. Marthey         Name:   Debra A. Marthey       
Title:   Treasurer        “Guarantors”

The J. M. Smucker Company
      By:   /s/ Debra A. Marthey         Name:   Debra A. Marthey       
Title:   Treasurer        J.M. Smucker LLC
      By:   /s/ Debra A. Marthey         Name:   Debra A. Marthey       
Title:   Treasurer        The Folgers Coffee Company
      By:   /s/ Debra A. Marthey         Name:   Debra A. Marthey       
Title:   Treasurer     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            “Administrative Agent and L/C Issuer “

Bank of Montreal, as L/C Issuer and as
Administrative Agent
      By:   /s/ Betzaida Erdelyi         Name:   Betzaida Erdelyi       
Title:   Managing Director     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            “Lenders”

Bank of Montreal
      By:   /s/ Betzaida Erdelyi         Name:   Betzaida Erdelyi       
Title:   Managing Director     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            Bank of America N.A.
      By:   /s/ J. Casey Cosgrove         Name:   J. Casey Cosgrove       
Title:   Director        Bank of America, N.A., Canada Branch
      By:   /s/ Clara McGibbon         Name:   Clara McGibbon        Title:  
Assistant Vice President     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC Bank, National Association
      By:   /s/ Joseph G. Moran         Name:   Joseph G. Moran        Title:  
Senior Vice President        PNC Bank Canada Branch
      By:   /s/ Caroline Stade         Name:   Caroline Stade        Title:  
Senior Vice President     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMorgan Chase Bank, N.A.
      By:   /s/ Gregory T. Martin         Name:   Gregory T. Martin       
Title:   Vice President     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            Fifth Third Bank
      By:   /s/ James P. Byrnes         Name:   James P. Byrnes        Title:  
Senior Vice President     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. Bank National Association
      By:   /s/ John M. Eyerman         Name:   John M. Eyerman        Title:  
Assistant Vice President        U.S. Bank National Association, Canada Branch
      By:   /s/ Joseph Rauhala         Name:   Joseph Rauhala        Title:  
Principal Officer     

The J.M. Smucker Company
Smucker Foods of Canada Corp.
Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



t
Exhibit A
Notice of Payment Request
[Date]
[Name of Lender]
[Address]
Attention:
     Reference is made to the Amended and Restated Credit Agreement, dated as of
January 31, 2011, among The J. M. Smucker Company and Smucker Foods of Canada
Corp., as Borrowers, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”). Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement. [The Borrower
has failed to pay its Reimbursement Obligation in the amount of $___________.
Your Revolver Percentage of the unpaid Reimbursement Obligation is
$_____________] or [__________________________ has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $______________.]

            Very truly yours,
        ,    as L/C Issuer            By           Name          Title       

 



--------------------------------------------------------------------------------



 



Exhibit B
Notice of Borrowing
Date:                                                     ,                 

     
To:
  Bank of Montreal, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of January 31, 2011 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
The J. M. Smucker Company and Smucker Foods of Canada Corp., as Borrowers,
certain Lenders which are signatories thereto, and Bank of Montreal, as
Administrative Agent

Ladies and Gentlemen:
     The undersigned, ____________________ (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the Borrowing specified below:
     1. The Business Day of the proposed Borrowing is ___________, ___.
     2. The aggregate amount of the proposed Borrowing is $_____________.
     3. The Borrowing is being advanced under the Revolving Credit.
     4. The Borrowing is to be comprised of $___________ of [U.S. Base Rate]
[Eurodollar] [CAD Base Rate] [CAD CDOR]Loans.
     [5. The duration of the Interest Period for the [Eurodollar] [CAD CDOR]
Loans included in the Borrowing shall be ____________ months.]
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct in all material respects
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); and
     (b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

                        By           Name          Title       

 



--------------------------------------------------------------------------------



 



Exhibit C
Notice of Continuation/Conversion
Date: ____________, ____

     
To:
  Bank of Montreal, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of January 31, 2011 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
The J. M. Smucker Company and Smucker Foods of Canada Corp., as Borrowers,
certain Lenders which are signatories thereto, and Bank of Montreal, as
Administrative Agent

Ladies and Gentlemen:
     The undersigned, _______________________ (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:
     1. The conversion/continuation Date is __________, ___.
     2. The aggregate amount of the Revolving Loans to be [converted]
[continued] is $_____________.
     3. The Loans are to be [converted into] [continued as] [Eurodollar] [U.S.
Base Rate] [CAD Base Rate] [CAD CDOR] Loans.
     4. [If applicable:] The duration of the Interest Period for the Revolving
Loans included in the [conversion] [continuation] shall be _________ months.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct in all material respects
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); provided, however, that this condition shall not apply
to the conversion of an outstanding Eurodollar Loan to a U.S. Base Rate Loan;
and
     (b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

                        By           Name          Title       

 



--------------------------------------------------------------------------------



 



Exhibit D-1
Revolving Note
____________, 2011
     For Value Received, the undersigned, __________________________, a
__________ corporation/limited liability company/partnership (the “Maker”),
hereby promises to pay to ____________________ (the “Lender”) or its registered
assigns on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of the Administrative Agent in Chicago
Illinois (or such other location as the Administrative Agent may designate to
the Borrower), in immediately available funds in the currency in which each
Revolving Loan is advanced, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Maker pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
     This Note is one of the Revolving Notes referred to in the Amended and
Restated Credit Agreement dated as of January 31, 2011, among The J. M. Smucker
Company and Smucker Foods of Canada Corp., as Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of New York.
     This Note shall be in substitution for and replacement of that certain
Revolving Note, dated October 29, 2009, executed by the Maker in favor of the
Lender.*
     Voluntary prepayments may be made hereon, certain prepayments are required
to be made hereon, and this Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.
 

*   To be included only in the Revolving Notes issued to Lenders that are
parties to the Original Credit Agreement.

 



--------------------------------------------------------------------------------



 



     The Maker hereby waives demand, presentment, protest or notice of any kind
hereunder.

                        By           Name          Title     

-2-



--------------------------------------------------------------------------------



 



Exhibit D-2
Swing Note
____________, 2011
     For Value Received, the undersigned, The J. M. Smucker Company, an Ohio
corporation (the “Maker”), hereby promises to pay to ___________________ (the
“Lender”) or its registered assigns on the Revolving Credit Termination Date of
the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds in the currency in which each Swing Loan is advanced, the aggregate unpaid
principal amount of all Swing Loans made by the Lender to the Maker pursuant to
the Credit Agreement, together with interest on the principal amount of each
Swing Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.
     This Note is the Swing Note referred to in the Amended and Restated Credit
Agreement dated as of January 31, 2011, among The J. M. Smucker Company and
Smucker Foods of Canada Corp., as Borrowers, the Guarantors party thereto, the
Lenders and L/C Issuer parties thereto, and Bank of Montreal, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York.
     This Note shall be in substitution for and replacement of that certain
Swing Note, dated October 29, 2009, executed by the Maker in favor of the
Lender.*
     Voluntary prepayments may be made hereon, certain prepayments are required
to be made hereon, and this Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.
 

*   To be included only in the Swing Note issued to a Lender that is a party to
the Original Credit Agreement.

 



--------------------------------------------------------------------------------



 



     The Maker hereby waives demand, presentment, protest or notice of any kind
hereunder.

            The J. M. Smucker Company
      By           Name          Title     

-2-



--------------------------------------------------------------------------------



 



Exhibit E
The J. M. Smucker Company
Smucker Foods of Canada Corp.
Compliance Certificate

     
To:
  Bank of Montreal, as Administrative Agent under, and the Lenders and L/C
Issuer parties to, the Credit Agreement described below

     This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Amended and Restated Credit
Agreement dated as of January 31, 2011, among The J. M. Smucker Company and
Smucker Foods of Canada Corp., as Borrowers, and you (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.
     The Undersigned hereby certifies that:
     1. I am the duly elected ____________ of ________________________;
     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrowers and its Subsidiaries during the
accounting period covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
     4. The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and
     5. The Schedule I hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
     
 
     
 
     
 
     
 
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20__.

            [Insert Name of Borrower]
      By           Name          Title     

-2-



--------------------------------------------------------------------------------



 



Schedule I
to Compliance Certificate
The J. M. Smucker Company
Smucker Foods of Canada Corp.
Compliance Calculations
for Amended and Restated Credit Agreement dated as of January 31, 2011
Calculations as of _____________, _______
 

         
A. Total Leverage Ratio (Section 8.20(a))
       
1. Total Funded Debt
  $    
 
     
2. Net Income for past 4 quarters
       
 
     
3. Interest Expense for past 4 quarters
       
 
     
4. Income taxes for past 4 quarters
       
 
     
5. Depreciation and Amortization Expense for past 4 quarters
       
 
     
6. Non-cash share based compensation expense for past 4 quarters
       
 
     
7. Non-recurring charges and expenses relating to Permitted Acquisition and
extraordinary losses and charges (up to $50,000,000 during the term of the
Credit Agreement) for past 4 quarters
       
 
     
8. EBITDA of Acquired Business for past 4 quarters
       
 
     
9. Non-cash gains for past 4 quarters
       
 
     
10. EBITDA of divested business for past 4 quarters
       
 
     
11. Sum of Lines A2, A3, A4, A5, A6, A7 and A8 minus Lines A9 and A10 (“EBITDA”)
       
 
     
12. Ratio of Line A1 to A11
    :1.0  
 
     
13. Line A12 ratio must not exceed
    3.5:1.0  
14. The Borrowers are in compliance (circle yes or no)
  yes/no

 



--------------------------------------------------------------------------------



 



         
B. Interest Coverage Ratio (Section 8.20(b))
       
1. EBITDA for past 4 quarters
  $    
 
     
2. Interest Expense for past 4 quarters
  $    
 
     
3. Ratio of Line B1 to Line B2
                  :1.0  
4. Line B3 ratio must not be less than
    3.5:1.0  
5. The Borrowers are in compliance (circle yes or no)
  yes/no

-2-



--------------------------------------------------------------------------------



 



Exhibit F
Additional Guarantor Supplement
______________, ___
Bank of Montreal, as Administrative Agent for the
Lenders and L/C Issuer parties to the Amended and
Restated Credit Agreement dated as of January 31, 2011,
among The J. M. Smucker Company and Smucker Foods of
Canada Corp., as Borrowers, the Guarantors referred to
therein, the Lenders and L/C Issuer parties thereto from
time to time, and the Administrative Agent (as extended,
renewed, amended or restated from time to time, the
“Credit Agreement”)
Ladies and Gentlemen:
     Reference is made to the Credit Agreement described above. Terms not
defined herein which are defined in the Credit Agreement shall have for the
purposes hereof the meaning provided therein.
     The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.
     Without limiting the generality of the foregoing, the undersigned hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.
     The undersigned acknowledges that this Agreement shall be effective upon
its execution and delivery by the undersigned to the Administrative Agent, and
it shall not be necessary for the Administrative Agent, the L/C Issuer, or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof. This Agreement shall be construed
in accordance with and governed by the internal laws of the State of New York.

            Very truly yours,

[Name of Subsidiary Guarantor]
      By           Name          Title     

 



--------------------------------------------------------------------------------



 



Exhibit G
Assignment and Acceptance
Dated _____________, _____
     Reference is made to the Amended and Restated Credit Agreement dated as of
January 31, 2011 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among The J. M. Smucker Company, an Ohio corporation,
and Smucker Foods of Canada Corp., a federally incorporated Canadian
corporation, the Guarantors party thereto, the Lenders and L/C Issuer parties
thereto, and Bank of Montreal, as Administrative Agent (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.
     ________________________ (the “Assignor”) and _________________________
(the “Assignee”) agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Revolving Credit
Commitments as in effect on the Effective Date and the Loans, if any, owing to
the Assignor on the Effective Date and the Assignor’s Revolver Percentage of any
outstanding L/C Obligations. Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Subsidiary or the performance or
observance by any Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and

 



--------------------------------------------------------------------------------



 



based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as Administrative Agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(v) specifies as its lending office (and address for notices) the offices set
forth on its Administrative Questionnaire.
     4. As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
     5. The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.
     6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
     7. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

-2-



--------------------------------------------------------------------------------



 



     8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

            [Assignor Lender]
      By           Name          Title          [Assignee Lender]
      By           Name          Title       

Accepted and consented this ____ day of _____________
[Insert Name of Borrower]

                  By           Name          Title     

Accepted and consented to by the Administrative
Agent and L/C Issuer this ___ day of ________

            Bank of Montreal,
as Administrative Agent and L/C Issuer
      By           Name          Title       

-3-



--------------------------------------------------------------------------------



 



Annex I
to Assignment and Acceptance
     The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

                              Aggregate                   Commitment/Loans    
Amount of     Percentage       For All     Commitment/Loans     Assigned of  
Facility Assigned   Lenders     Assigned     Commitment/Loans  
Revolving Credit
  $       $           %
 
                     

 



--------------------------------------------------------------------------------



 



Exhibit H
Commitment Amount Increase Request
_______________, ____

To:   Bank of Montreal, as Administrative Agent for the Lenders parties to the
Amended and Restated Credit Agreement dated as of January 31, 2011 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement"), among
The J. M. Smucker Company, Smucker Foods of Canada Corp., the Guarantors party
thereto, certain Lenders which are signatories thereto, and Bank of Montreal, as
Administrative Agent

Ladies and Gentlemen:
     The undersigned, The J. M. Smucker Company and Smucker Foods of Canada
Corp. (the “Borrowers”) hereby refers to the Credit Agreement and requests that
the Administrative Agent consent to an increase in the aggregate Revolving
Credit Commitments (the “Commitment Amount Increase”), in accordance with
Section 1.2 of the Credit Agreement, to be effected by [an increase in the
Revolving Credit Commitment of [name of existing Lender] [the addition of [name
of new Lender] (the “New Lender”) as a Lender under the terms of the Credit
Agreement]. Capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.
     After giving effect to such Commitment Amount Increase, the Revolving
Credit Commitment of the [Lender] [New Lender] shall be $____________.
[Include paragraphs 1-4 for a New Lender]
     1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of any Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.
     2. Except as otherwise provided in the Credit Agreement, effective as of
the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed

 



--------------------------------------------------------------------------------



 



automatically to have become a party to the Credit Agreement and have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.
     3. The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.
     [4. The New Lender has delivered, if appropriate, to the Borrowers and the
Administrative Agent (or is delivering to the Borrowers and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]*
     This Agreement shall be deemed to be a contractual obligation under, and
shall be governed by and construed in accordance with, the laws of the state of
New York.
     The Commitment Amount Increase shall be effective when the executed consent
of the Administrative Agent is received or otherwise in accordance with
Section 1.2 of the Credit Agreement, but not in any case prior to
___________________, ___. It shall be a condition to the effectiveness of the
Commitment Amount Increase that all expenses referred to in Section 1.2 of the
Credit Agreement shall have been paid.
     Each Borrower hereby certifies that no Default or Event of Default has
occurred and is continuing.
 

*   Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

-2-



--------------------------------------------------------------------------------



 



     Please indicate the Administrative Agent’s consent to such Commitment
Amount Increase by signing the enclosed copy of this letter in the space
provided below.

                      Very truly yours,    
 
                    The J. M. Smucker Company    
 
               
 
  By        
 
      Name:      
 
               
 
      Title:        
 
               

                      Smucker Foods of Canada Corp.    
 
               
 
  By        
 
      Name:      
 
               
 
      Title:        
 
               

                      [New or existing Lender Increasing Commitments]    
 
               
 
  By        
 
      Name        
 
               
 
      Title        
 
               

The undersigned hereby consents on
this __ day of _____________, _____
to the above-requested Commitment
Amount Increase.

              Bank of Montreal, as Administrative Agent                   By:  
          Name                           Title                      

-3-



--------------------------------------------------------------------------------



 



Schedule 1
Commitments

         
Name of Lender
  Revolving Credit Commitment
 
       
Bank of Montreal
  US$ 140,000,000.00  
 
       
Bank of America, N.A.
  US$ 140,000,000.00  
 
       
Fifth Third Bank
  US$ 85,000,000.00  
 
       
PNC Bank, National Association
  US$ 80,000,000.00  
 
       
JPMorgan Chase Bank, N.A.
  US$ 80,000,000.00  
 
       
U.S. Bank National Association
  US$ 75,000,000.00  
 
       
Total
  US$ 600,000,000  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 6.2
Subsidiaries
See attached.

 



--------------------------------------------------------------------------------



 



                          Ownership       Jurisdiction of       Percent  
Subsidiary   Incorporation   Owned By   Ownership  
J. M. Smucker LLC
  Ohio   JMS Manufacturing, Inc.     100 %
Smucker Foods of Canada Corp.
  Federally incorporated Canadian corporation   JMS Manufacturing, Inc.     100
%
Smucker Sales and Distribution Company
  Ohio   J.M. Smucker LLC     100 %
Smucker Services Company
  Ohio   The J. M. Smucker Company     100 %
The Folgers Coffee Company
  Delaware   The J. M. Smucker Company     100 %

Smucker Foods of Canada Corp.’s registered office is 80 Whitehall Drive,
Markham, Ontario L3R 0P3

 



--------------------------------------------------------------------------------



 



Schedule 6.15(b)
Canadian Benefit Plans and Canadian Pension Plans
Canadian Pension Plans

  1.   Hourly Employees’ Pension Plan of Smucker Foods of Canada Corp. (as
amended and restated effective January 1, 2008), and amendments thereto.     2.
  Smucker Foods of Canada Corp. Pension Plan (as amended and restated effective
as of January 1, 2010), with accompanying resolutions and amendments thereto.  
  3.   Executive Employees’ Pension Plan of Smucker Foods of Canada Corp. (as
amended and restated effective January 1, 2010 ), and amendments thereto.

Canadian Benefit Plans

  1.   Group Insurance Plan with Desjardins Financial Security Life Assurance
Company, Group Policy Number 800121 (Life, Optional Life, Short Term Disability,
Long Term Disability, Health, Dental).     2.   AXA Assurance, Group Policy
Number 9227433A (Accidental Death and Dismemberment for all union office
employees on group benefits with Desjardins Financial Security Group Number
800121 under Division 0003).     3.   AXA Assurance, Policy Number 9227433B
(Accidental Death and Dismemberment for plant Ste. Marie employees on group
benefits with Desjardins Financial Security Group Number 800121 under Division
0005).     4.   Group Benefit Plan — Smucker Foods of Canada Corp., Policy
Number 38453 (including retiree benefits for certain groups) with Manulife
Financial.     5.   Health Care spending account with Manulife Financial for
part-time union members Policy Number 88453.     6.   Voluntary Group Accident
Insurance Program, Smucker Foods of Canada Corp., Policy Number BSC 9028478,
with Chartis Insurance Company of Canada.     7.   Basic Accidental Death &
Dismemberment Insurance, Smucker Foods of Canada Corp., Policy Number BSC
9106513 with Chartis Insurance Company of Canada (non-union employees).     8.  
Basic Accidental Death & Dismemberment Insurance, Smucker Foods of Canada Corp.,
Policy Number BSC 9028477 with Chartis Insurance Company of Canada (union
employees).

 



--------------------------------------------------------------------------------



 



  9.   Benefits provided pursuant to the following collective agreements:

  a.   Collective Agreement (January 1, 2010 to December 31, 2012) between
Smucker Foods of Canada Corp. and United Food and Commercial Workers Local 175
Affiliated with the A.F.L.-C.I.O.-C.L.C. (Dunnville, Ontario);     b.  
Collective Agreement (January 1, 2010 to December 31, 2012), between Smucker
Foods of Canada Corp. and United Food and Commercial Workers Local 175
Affiliated with the A.F.L.-C.I.O.-C.L.C. (Delhi Township, Ontario);     c.  
Collective Agreement (July 25, 2009 to June 6, 2014) between Smucker Foods of
Canada Corp. (Ste. Marie) and Syndicat des employees and employees
professionels-let et de bureau, Local 526, affiliated with SEPB CTC-FTQ (office
employees);     d.   Collective Agreement (June 4, 2010 to November 30, 2013)
between Smucker Foods of Canada Corp. (Ste. Marie) and Syndicat international
des travailleurs et travailleuses de la boulangerie, confiserie and du tabac,
local 480. (plant employees); and     e.   Collective Agreement (ends
November 1, 2014), between Smucker Foods of Canada Corp. (Sherbrooke) and
Travailleurs unis de l’alimentation et du commerce, Local 500.

  10.   Benefits provided under the supplemental policies set forth in the
Smucker Foods of Canada Corp. Human Resources Policies and Procedures, including
updates.

Exceptions

  1.   Canadian Benefit Plans that are not either fully funded or fully insured.

None.

  2.   Outstanding actions or suits.

None.

  3.   Liability in respect of a multi-employer pension plan.

Canadian Commercial Workers Industry Pension Plan (CCWIPP), between Smucker
Foods of Canada Corp. and CCWIPP. Sherbrooke union employees joined this pension
plan on Feb 1, 1996. All members ceased membership with CCWIPP on August 31,
2010 and joined Smucker Foods of Canada Corp. Pension Plan on September 1, 2010.

-2-



--------------------------------------------------------------------------------



 



  4.   Canadian Pension Plans not fully funded on a going concern basis or
solvency basis.

Based on the report of the actuarial valuation as of January 1, 2008, the Hourly
Employees’ Pension Plan of Smucker Foods of Canada Corp. (amended and restated
effective January 1, 2008) has a solvency deficit.
Based on the report of the actuarial valuation as of January 1, 2010, the
Smucker Foods of Canada Corp. Pension Plan (amended and restated effective
January 1, 2010) has a solvency deficit.
Based on the report of the actuarial valuation as of January 1, 2010, the
Executive Employees’ Pension Plan of Smucker Foods of Canada Corp. has a
solvency deficit.

-3-



--------------------------------------------------------------------------------



 



Schedule 8.7
Existing Indebtedness and Guaranties
Notes and Accompanying Guaranties

  1.   $100,000,000 in principal amount of 4.78% Senior Notes due June 1, 2014.

  a.   Amended and Restated Guaranty Agreement, dated as of May 31, 2007, by
J.M. Smucker LLC in favor of the Noteholders (as defined therein).

  b.   Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

  2.   $24,000,000 in principal amount of 6.12% Senior Notes due November 1,
2015.

  a.   Guaranty Agreement, dated as of October 23, 2008, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

  b.   Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

  3.   $376,000,000 in principal amount of 6.63% Senior Notes due November 1,
2018.

  a.   Guaranty Agreement, dated as of October 23, 2008, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

  b.   Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

  4.   $400,000,000 in principal amount of 5.55% Senior Notes due April 1, 2022.

  a.   Guaranty Agreement, dated as of May 31, 2007, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

  b.   Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

  5.   $400,000,000 in principal amount of 4.50% Senior Notes due June 1, 2025.

  a.   Guaranty Agreement, dated as of June 15, 2010, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

 



--------------------------------------------------------------------------------



 



  b.   Guaranty Agreement, dated as of June 15, 2010, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

Other Debt

  1.   International Intercompany Loans

  a.   Promissory Note/Revolving Loan dated May 23, 1995 between J. M. Smucker
de Mexico, S.A. de C.V. (as obligor) and the Borrower (as lender) in principal
amount up to $5,000,000 U.S. payable upon demand by the holder.

  b.   Secured Loan Note dated June 4, 2010 between the Canadian Borrower (as
obligor) and JMS Manufacturing, Inc. (as lender) in principal amount of
$41,000,000 (CAD).

  2.   Overdraft Lines of Credit. Overdraft line of credit between Bank of
Montreal and Smucker Foods of Canada Corp. in principal amount of $20,000,000.

  3.   Industrial Revenue Bonds. The Folger Coffee Company has indebtedness
under the following lease agreements in connection with certain Industrial
Revenue Bonds listed below.

  a.   A Lease Agreement, dated as of June 1, 2003, between St. Tammany Parish
Economic and Industrial Development District and The Folger Coffee Company in
connection with $25,000,0000 St. Tammany Parish Economic and Industrial
Development District Taxable Revenue Bonds (The Folger Coffee Company Project)
Series 2003.

  b.   A Lease Agreement, dated as of December 1, 2003, between the Planned
Industrial Expansion Authority City, Missouri and The Folger Coffee Company in
connection with $32,000,000 The Planned Industrial Expansion Authority of Kansas
City, Missouri Taxable Industrial Revenue Bond (The Folger Coffee Company
Project) Series 2003.

  c.   A Supplemental Lease Agreement, dated as of September 1, 2006, between
The Planned Industrial Expansion Authority of Kansas City, Missouri and The
Folger Coffee Company in connection with $30,000,000 The Planned Industrial
Expansion Authority of Kansas City, Missouri Taxable Industrial Revenue Bond
(The Folger Coffee Company Project) Series 2006.

  4.   Letters of Credit.

  a.   As of January 31, 2011, Harris N.A. has issued seven (7) standby letters
of credit in the aggregate principal amount of $6,942,387.

-2-



--------------------------------------------------------------------------------



 



  b.   As of January 31, 2011, Bank of Montreal has issued one (1) standby
letter of credit in the principal amount of $168,398.

  5.   Letter of Indemnity. Pursuant to a Letter of Indemnity, dated as of
April 23, 2010, Millstone Coffee, Inc. agreed to indemnify MSC Mediterranean
Shipping Company S.A. for an amount not to exceed $272,238 in connection with a
cargo shipment.

  6.   Capitalized Lease Obligations. As of October 31, 2010, The J. M. Smucker
Company had approximately $4,757,000 and Smucker Foods of Canada Corp. had
approximately $439,200 of Capitalized Lease Obligations, primarily for
information technology equipment.

-3-